Exhibit 10.1

 

Final Draft

 



Statuten   Articles of Association       der   of       Garmin Ltd.   Garmin
Ltd. (Garmin AG)   (Garmin AG)       mit Sitz in Schaffhausen   with registered
office in Schaffhausen





    I. Firma, Sitz und Zweck 4 I. Company Name, Registered Office and Objects 4
  Art. 1 Firma und Sitz 4   Art. 1 Company Name and Registered Office 4   Art. 2
Zweck 4   Art. 2 Objects 4 II. Aktienkapital und Aktien 4 II. Share Capital and
Shares 4   Art. 3 Aktienkapital 4   Art. 3 Share Capital 4   Art. 3 a)
Sacheinlage 4   Art. 3 a) Contribution in Kind 4   Art. 4 Anerkennung der
Statuten 5   Art. 4 Recognition of Articles of Association 5   Art. 5
Genehmigtes Kapital 5   Art. 5 Authorized Capital 5   Art. 6 Bedingtes
Aktienkapital 6   Art. 6 Conditional Share Capital 6   Art. 7 Aktienzertifikate
6   Art. 7 Share Certificates 6   Art. 8 Aktienbuch, Eintragungsbeschränkungen,
Nominees 7   Art. 8 Share Register, Restrictions on Registration, Nominees 7  
Art. 9 Übertragung 8   Art. 9 Transfer 8   Art. 10 Umwandlung und Zerlegung von
Aktien 8   Art. 10 Conversion and Splitting of Shares 8   Art. 11 Bezugsrechte 8
  Art. 11 Subscription Rights 8 III. Organisation 9 III. Organization 9 A. Die
Generalversammlung 9 A. The General Meeting 9   Art. 12 Befugnisse 9   Art. 12
Authority 9   Art. 13 Recht zur Einberufung 9   Art. 13 Right to call a General
Meeting 9   Art. 14 Form der Einberufung 10   Art. 14 Form of the calling of a
General Meeting 10   Art. 15 Universalversammlung 10   Art. 15 Universal Meeting
10   Art. 16 Vorsitz und Protokoll 11   Art. 16 Chairperson and Minutes 11  
Art. 17 Stimmrecht und Vertretung 11



 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

2  

 



  Art. 17 Voting Rights and Representation 11   Art. 18 Teilnahme der Mitglieder
des Verwaltungsrates 12   Art. 18 Participation of the Members of the Board of
Directors 12   Art. 19 Beschlussfassung und Wahlen 12   Art. 19 Resolutions and
Voting 12   Art. 20 Besonderes Stimmen-Quorum 12   Art. 20 Special Vote 12  
Art. 21 Auskunfts- und Einsichtsrecht der Aktionäre 14   Art. 21 Information and
Inspection Rights of the Shareholders 14   Art. 22 Recht auf Einleitung einer
Sonderprüfung 14   Art. 22 Right to Initiate a Special Audit 14   Art. 22 a)
Vergütung des Verwaltungsrates und der Geschäftsleitung 14   Art. 22 a)
Compensation of the Board of Directors and Executive Management 14   Art. 22 b)
Allgemeine Vergütungsprinzipien 16   Art. 22 b) General Compensation Principles
16   Art. 22 c) Zusatzbetrag für Wechsel in der Geschäftsleitung 17   Art. 22 c)
Supplementary Amount for Changes to the Executive Management 17   Art. 23
Präsenzquorum 17   Art. 23 Presence Quorum 17 B. Der Verwaltungsrat 17 B. The
Board of Directors 17   Art. 24 Zusammensetzung 17   Art. 24 Composition 17  
Art. 25 Amtsdauer 18   Art. 25 Term of Office 18   Art. 26 Konstituierung 18  
Art. 26 Constitution 18   Art. 27 Aufgaben 18   Art. 27 Duties 18   Art. 28
Schadloshaltung 19   Art. 28 Indemnification 19   Art. 29 Einberufung und
Beschlussfassung 20   Art. 29 Calling of Meetings and Quorum 20   Art. 30
Ausschüsse und Delegation 21   Art. 30 Committees and Delegation 21   Art. 31
Protokoll 22   Art. 31 Minutes 22   Art. 32 Recht auf Auskunft und Einsicht 22  
Art. 32 Right to Information and Inspection 22   Art. 32 a) Verträge betreffend
die Vergütung mit Mitgliedern des Verwaltungsrates und der Geschäftsleitung 23  
Art. 32 a) Agreements Regarding Compensation with Members of the Board of
Directors and Executive Management 23   Art. 32 b) Mandate ausserhalb des
Konzerns 23   Art. 32 b) Mandates Outside the Group 23   Art. 32 c)
Vorsorgeleistungen 23   Art. 32 c) Post-Retirement Benefits 24   Art. 33
Zeichnungsberechtigung 24   Art. 33 Signature Power 24 C. Die Revisionsstelle 24
C. The Auditors 24   Art. 34 Revision 24   Art. 34 Audit 24   Art. 35
Organisation der Revisionsstelle 25   Art. 35 Organisation of the Auditor 25 D.
Rechnungslegung und Verwendung des Bilanzgewinnes 25 D. Rendering of Accounts
and Allocation of Balance Sheet Profit 25



 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

3  

 



  Art. 36 Jahresrechnung 25   Art. 36 Annual Financial Accounts 25   Art. 37
Verwendung des Jahresgewinnes 26   Art. 37 Application of the Annual Profit 26
E. Schlussbestimmungen 26 E. Final Provisions 26   Art. 38 Auflösung und
Liquidation 26   Art. 38 Winding-up and Liquidation 26   Art. 39 Mitteilungen
und Bekanntmachungen 27   Art. 39 Communications and Notifications 27   Art. 40
Verbindlicher Originaltext 27   Art. 40 Original Language 27   Art. 41
Definitionen 27   Art. 41 Definitions 27            



 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

4  

 

I.             Firma, Sitz und Zweck   I.               Company Name, Registered
Office and Objects       Art. 1     Firma und Sitz   Art. 1       Company Name
and Registered Office       Unter der Firma Garmin Ltd. (Garmin AG) besteht eine
Aktiengesellschaft gemäss den vorliegenden Statuten und den Vorschriften des
Schweizerischen Obligationenrechtes (OR). Der Sitz der Gesellschaft ist in
Schaffhausen.   Under the company name of Garmin Ltd. (Garmin AG) exists a
corporation pursuant to the present Articles of Association and the provisions
of the Swiss Code of Obligations (CO). The registered office of the Company is
in Schaffhausen.       Art. 2     Zweck   Art. 2        Objects       Die
Gesellschaft bezweckt den Erwerb, das Halten, die Finanzierung, die Verwaltung
und den Verkauf von Beteiligungen an inländischen sowie auch an ausländischen
Unternehmen jeglicher Art.   The objects of the Company are the acquisition,
holding, financing, management and sale of participations in Swiss and foreign
enterprises of all kinds.       Die Gesellschaft kann jede Art von finanzieller
Unterstützung für und an Gruppengesellschaften gewähren, einschliesslich der
Leistung von Garantien.   The Company may provide any kind of financial
assistance, including guarantees, to and for group companies.       Die
Gesellschaft kann ferner im In- und Ausland Zweigniederlassungen und
Tochtergesellschaften errichten, sich an anderen Unternehmen im In- und Ausland
beteiligen sowie solche Unternehmen erwerben und finanzieren. Im Weiteren kann
die Gesellschaft im In- und Ausland Grundstücke und gewerbliche Schutzrechte
erwerben, belasten, veräussern und verwalten sowie alle Geschäfte tätigen, die
geeignet sein können, den Zweck der Gesellschaft zu fördern, oder die direkt
oder indirekt damit in Zusammenhang stehen.   The Company may establish branches
and subsidiaries in Switzerland and abroad as well as participate in, acquire
and finance other enterprises in Switzerland and abroad. The company may
acquire, encumber, sell and manage real estate and intellectual property rights
in Switzerland and abroad. It may furthermore make all transactions which may be
appropriate to promote the purpose of the company or which are directly or
indirectly connected therewith.       II.           Aktienkapital und Aktien  
II.              Share Capital and Shares       Art. 3     Aktienkapital   Art.
3        Share Capital       Das Aktienkapital der Gesellschaft
(„Aktienkapital“) beträgt CHF 19’807’741.80 und ist eingeteilt in 198’077’418
Namenaktien („Aktien“) mit einem Nennwert von je CHF 0.10. Die Aktien sind
vollständig liberiert.   The share capital of the Company (“Share Capital”)
amounts to CHF 19,807,741.80 and is divided into 198,077,418 registered shares
(“Shares”) with a nominal value of CHF 0.10 each. The Shares are fully paid up.
      Art. 3 a)  Sacheinlage   Art. 3 a)    Contribution in Kind       Die
Gesellschaft übernimmt bei der Kapitalerhöhung vom 27. Juni 2010 von der Garmin
Ltd. mit Sitz in Camana Bay, Cayman Islands („Garmin-Cayman”), gemäss
Sacheinlagevertrag vom 27. Juni 2010 („Sacheinlagevertrag”) 198,077,418 Aktien
(common shares) von Garmin-Cayman. Diese Aktien werden zu einem Übernahmewert
von insgesamt CHF 9,515,296,140 übernommen. Als Gegenleistung für die
Sacheinlage (i) wird der Nennwert jeder Aktie von bisher CHF 0.01 auf neu CHF 10
erhöht und (ii) gibt die Gesellschaft insgesamt 198,077,418 voll einbezahlte
Aktien mit einem Nennwert von je CHF 10 an Garmin-Cayman, handelnd im eigenen
Namen und auf Rechnung derjenigen Aktionäre der Garmin-Cayman, die im Zeitpunkt
unmittelbar vor Vollzug des Sacheinlagevertrages Aktionäre der Garmin Cayman
waren, aus. Die Gesellschaft weist den Differenzbetrag von CHF 7,434,621,960 den
Reserven aus Kapitaleinlage der Gesellschaft zu.   In connection with the
capital increase of June 27, 2010, and in accordance with the contribution in
kind agreement dated as of June 27, 2010 (“Contribution in Kind Agreement”), the
Company acquires 198,077,418 common shares of Garmin Ltd., with registered
office in Camana Bay, Cayman Islands (“Garmin-Cayman”) from Garmin-Cayman. The
shares of Garmin-Cayman have a total value of CHF 9,515,296,140. As
consideration for this contribution, (i) the nominal value of each Share is
increased from CHF 0.01 to CHF 10 and (ii) the Company issues a total of
198,077,418 fully paid up Shares with a par value of CHF 10 each to
Garmin-Cayman, acting in its own name and for the account of the holders of
common shares of Garmin-Cayman outstanding immediately prior to the completion
of the Contribution in Kind Agreement. The difference of CHF 7,434,621,960 is
allocated to the reserves from capital contribution of the Company.      

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

5  

 



Art. 4          Anerkennung der Statuten   Art. 4          Recognition of
Articles of Association       Jede Ausübung von Aktionärsrechten schliesst die
Anerkennung der Gesellschaftsstatuten in der jeweils gültigen Fassung in sich
ein.   Any exercise of shareholders’ rights automatically comprises recognition
of the version of these Articles of Association in force at the time.       Art.
5          Genehmigtes Kapital   Art. 5          Authorized Capital      

Der Verwaltungsrat ist ermächtigt, jederzeit bis zum 8. Juni 2020 das
Aktienkapital im Maximalbetrag von CHF 3,961,548.30 durch Ausgabe von höchstens
39,615,483 vollständig zu liberierenden Namenaktien mit einem Nennwert von je
CHF 0.10. zu erhöhen. Erhöhungen in Teilbeträgen sind gestattet.

 

Der Verwaltungsrat legt den Ausgabebetrag, die Art der Einlagen, den Zeitpunkt
der Ausgabe, die Bedingungen der Bezugsrechtsausübung und den Beginn der
Dividendenberechtigung fest. Dabei kann der Verwaltungsrat neue Aktien mittels
Festübernahme durch eine Bank oder einen Dritten und anschliessendem Angebot an
die bisherigen Aktionäre ausgeben.

 

Der Verwaltungsrat ist ermächtigt, den Handel mit Bezugsrechten zu ermöglichen,
zu beschränken oder auszuschliessen. Der Verwaltungsrat kann nicht ausgeübte
Bezugsrechte verfallen lassen oder er kann diese bzw. Aktien, für welche
Bezugsrechte eingeräumt, aber nicht ausgeübt werden, zu Marktkonditionen
platzieren oder anderweitig im Interesse der Gesellschaft verwenden.

 

Der Verwaltungsrat ist ferner ermächtigt, das Bezugsrecht der Aktionäre zu
beschränken oder aufzuheben und Dritten zuzuweisen, im Falle der Verwendung der
Aktien:

 

(a)    für die Ausgabe von neuen Aktien, wenn der Ausgabebetrag der neuen Aktien
unter Berücksichtigung des Marktpreises festgesetzt wird; oder

 

(b)    für die Übernahme von Unternehmen, Unternehmensteilen oder Beteiligungen
oder für neue Investitionsvorhaben oder für die Finanzierung oder Refinanzierung
solcher Transaktionen; oder

 

(c)    zum Zwecke der Erweiterung des Aktionärskreises in gewissen Finanz- oder
Investorenmärkten oder im Zusammenhang mit der Kotierung der Aktien an
inländischen oder an ausländischen Börsen; oder

 

(d)    für nationale und internationale Aktienplatzierungen zum Zwecke der
Erhöhung des Streubesitzes oder zur Einhaltung anwendbarer
Kotierungsvorschriften; oder

 

 

The Board of Directors is authorized, at any time until June 8, 2020 to increase
the share capital in an amount not to exceed CHF 3,961,548.30 through the
issuance of up to 39,615,483 fully paid-in registered shares with a nominal
value of CHF 0.10 each. An increase in partial amounts shall be permitted.

 

The Board of Directors shall determine the issue price, the type of payment, the
date of issue of new shares, the conditions for the exercise of pre-emptive
rights and the beginning date for dividend entitlement. In this regard, the
Board of Directors may issue new shares by means of a firm underwriting through
a banking institution or a third party and a subsequent offer of these shares to
the current shareholders.

 

The Board of Directors is entitled to permit, to restrict or to exclude the
trade with pre-emptive rights. The Board of Directors may permit pre-emptive
rights that have not been exercised to expire or it may place these rights
and/or shares as to which pre-emptive rights have been granted but not exercised
at market conditions or use them for other purposes in the interest of the
Company.

 

The Board of Directors is further authorized to limit or withdraw the
pre-emptive rights of shareholders and allocate such rights to individual
shareholders or to third parties if the shares are to be used:

 

(a)    for issuing new shares if the issue price of the new shares is determined
by reference to the market price; or

 

(b)    for the acquisition of an enterprise, parts of an enterprise or
participations or for new investment projects or for purposes of financing or
refinancing any such transactions; or

 

(c)    for the purpose of broadening the shareholder constituency in certain
financial or investor markets or in connection with the listing of new shares on
domestic or foreign stock exchanges; or

 

(d)    for purposes of national and international offerings of shares for the
purpose of increasing the free float or to meet applicable listing requirements;
or





  





 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

6  

 

 

(e)    zwecks Beteiligung von strategischen Investoren; oder

 

(f)    für die Einräumung einer Mehrzuteilungsoption (“greenshoe”) an ein oder
mehrere Finanzinstitute im Zusammenhang mit einer Aktienplatzierung; oder

 

(g)    für die Beteiligung von Verwaltungsräten, Geschäftsleitungsmitgliedern,
Mitarbeitern, Beauftragten, Beratern der Gesellschaft oder einer
Gruppengesellschaft, oder anderen Personen, die Dienstleistungen an die
Gesellschaft oder eine Gruppengesellschaft erbringen; oder

 

(h)    um Kapital auf eine schnelle und flexible Weise zu beschaffen, welche
ohne den Ausschluss der Bezugsrechte der bestehenden Aktionäre nur schwer
möglich wäre.

 

Zeichnung und Erwerb der neuen Aktien sowie jede nachfolgende Übertragung der
Aktien unterliegen den Beschränkungen von Artikel 8 dieser Statuten.

 

 



(e)    for purposes of the participation of strategic partners; or

 

(f)    for an over-allotment option (“greenshoe”) being granted to one or more
financial institutions in connection with an offering of shares; or

 

(g)    for the participation of directors, officers, employees, contractors,
consultants of, or other persons providing services to the Company or a group
company; or

 

(h)    for raising capital in a fast and flexible manner which could only be
achieved with great difficulty without exclusion of the pre-emptive rights of
the existing shareholders.

 

The subscription and acquisition of the new shares as well as any subsequent
transfer of the shares shall be subject to the restrictions pursuant to Article
8 of these articles of association.

 

Art. 6          Bedingtes Aktienkapital   Art. 6          Conditional Share
Capital       Das Aktienkapital kann sich durch Ausgabe von höchstens 99’038’709
voll zu liberierenden Namenaktien im Nennwert von je CHF 0.10 um höchstens
CHF 9’903’870.90 erhöhen durch:   The Share Capital may be increased in an
amount not to exceed CHF 9,903,870.90 through the issuance of up to 99,038,709
fully paid-up registered Shares with a par value of CHF 0.10 each through:      
die Ausübung von Optionsrechten, die Mitarbeitern und / oder Mitgliedern des
Verwaltungsrates der Gesellschaft oder einer Gruppengesellschaft gewährt werden.
  the exercise of option rights which are granted to employees and / or members
of the board of directors of the Company or group companies.       Das
Bezugsrecht der Aktionäre ist ausgeschlossen.   The preferential subscription
rights of the shareholders are excluded.       Die Aktien, welche über die
Ausübung von Umwandlungsrechten erworben werden, unterliegen den
Eintragungsbeschränkungen in das Aktienbuch gemäss Art. 8 dieser Statuten.   The
Shares acquired through the exercise of rights shall be subject to the
limitations for registration in the share register pursuant to Art. 8 of these
Articles of Association.       Art. 7          Aktienzertifikate   Art.
7          Share Certificates       Anstelle von einzelnen Aktien können
Aktienzertifikate über mehrere Aktien ausgestellt werden. Aktien und Zertifikate
sind durch ein Mitglied des Verwaltungsrates zu unterzeichnen.   In lieu of
single shares, the Company may issue share certificates covering several shares.
Shares and certificates shall be signed by a member of the Board of Directors.  
    Ein Aktionär hat nur dann Anspruch auf die Ausgabe eines Aktienzertifikates,
wenn der Verwaltungsrat die Ausgabe von Aktienzertifikaten beschliesst.
Aktienzertifikate werden in der vom Verwaltungsrat festgelegten Form ausgegeben.
Ein Aktionär kann jederzeit eine Bescheinigung über die Anzahl der von ihm
gehaltenen Aktien verlangen.   A shareholder shall be entitled to a share
certificate only if the Board of Directors resolves that share certificates
shall be issued. Share certificates, if any, shall be in such form as the Board
of Directors may determine. A shareholder may at any time request an attestation
of the number of registered Shares held by it.

  

Die Gesellschaft kann jederzeit auf die Ausgabe und Aushändigung von
Zertifikaten verzichten und mit Zustimmung des Aktionärs ausgegebene Urkunden,
die bei ihr eingeliefert werden, ersatzlos annullieren.   The Company may
dispense with the obligation to issue and deliver certificates, and may, with
the consent of the shareholder, cancel without replacement issued certificates
delivered to the Company.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

7  

 

      Der Verwaltungsrat kann beschliessen, den Aktionären anstelle von
Wertpapieren einfache Beweisurkunden über ihre Beteiligung auszustellen.   The
Board of Directors may decide to issue to the shareholders, in lieu of
securities, simple documentary evidence for their participation.       Die
Gesellschaft kann ihre Aktien als Wertrechte gemäss Schweizerischem
Obligationenrecht und Bucheffekten gemäss Bucheffektengesetz ausgeben.   The
Company may issue its Shares as uncertificated securities within the meaning of
the Swiss Code of Obligations and as intermediated securities within the meaning
of the Intermediated Securities Act.       Art. 8          Aktienbuch,
Eintragungsbeschränkungen, Nominees   Art. 8          Share Register,
Restrictions on Registration, Nominees       Die Gesellschaft selbst oder ein
von ihr beauftragter Dritter führt ein Aktienbuch („Aktienbuch“). Darin werden
die Eigentümer und Nutzniesser der Namenaktien sowie Nominees mit Namen und
Vornamen, Adresse und Staatsangehörigkeit (bei Rechtseinheiten mit Firma und
Sitz) eingetragen. Ändert eine im Aktienbuch eingetragene Zivilrechtliche Person
ihre Adresse, so hat sie dies dem Aktienbuchführer mitzuteilen. Solange dies
nicht geschehen ist, gelten alle schriftlichen Mitteilungen der Gesellschaft an
die im Aktienbuch eingetragenen Zivilrechtlichen Personen als rechtsgültig an
die bisher im Aktienbuch eingetragene Adresse erfolgt.   The Company shall
maintain, itself or through a third party, a share register (“Share Register”)
that lists the surname, first name, address and citizenship (or the name and
registered office for legal entities) of the owners and usufructuaries of the
registered Shares as well as the nominees. A Person recorded in the Share
Register shall notify the share registrar of any change in address. Until such
notification shall have occurred, all written communication from the Company to
Persons of record shall be deemed to have validly been made if sent to the
address recorded in the Share Register.       Ein Erwerber von Namenaktien wird
auf Gesuch als Aktionär mit Stimmrecht im Aktienbuch eingetragen, vorausgesetzt,
dass ein solcher Erwerber auf Aufforderung durch die Gesellschaft ausdrücklich
erklärt, die Namenaktien im eigenen Namen und auf eigene Rechnung erworben zu
haben. Der Verwaltungsrat kann Nominees, welche Namenaktien im eigenen Namen
aber auf fremde Rechnung halten, als Aktionäre mit Stimmrecht im Aktienbuch der
Gesellschaft eintragen. Der Verwaltungsrat kann Kriterien für die Billigung
solcher Nominees als Aktionäre mit Stimmrecht festlegen. Die an den Namenaktien
wirtschaftlich Berechtigten, welche die Namenaktien über einen Nominee halten,
üben Aktionärsrechte mittelbar über den Nominee aus.   An acquirer of registered
Shares shall be recorded upon request in the Share Register as a shareholder
with voting rights; provided, however, that any such acquirer upon request of
the Company expressly declares to have acquired the registered Shares in its own
name and for its own account. The Board of Directors may record nominees who
hold registered Shares in their own name, but for the account of third parties,
as shareholders with voting rights in the Share Register of the Company. The
Board of Directors may set forth the relevant requirements for the acceptance of
nominees as shareholders with voting rights. Beneficial owners of registered
Shares who hold registered Shares through a nominee exercise the shareholders’
rights through the intermediation of such nominee.       Sollte der
Verwaltungsrat die Eintragung eines Aktionärs als Aktionär mit Stimmrecht
ablehnen, muss dem Aktionär diese Ablehnung innerhalb von 20 Tagen nach Erhalt
des Eintragungsgesuches mitgeteilt werden. Aktionäre, die nicht als Aktionäre
mit Stimmrecht anerkannt wurden, sind als Aktionäre ohne Stimmrecht im
Aktienbuch einzutragen.   If the Board of Directors refuses to register a
shareholder as a shareholder with voting rights, it shall notify the shareholder
of such refusal within 20 days upon receipt of the application. Nonrecognized
shareholders shall be entered in the Share Register as shareholders without
voting rights.       Der Verwaltungsrat kann nach Anhörung des eingetragenen
Aktionärs dessen Eintragung im Aktienbuch als Aktionär mit Stimmrecht mit
Rückwirkung auf das Datum der Eintragung streichen, wenn diese durch falsche
oder irreführende Angaben zustande gekommen ist. Der Betroffene muss über die
Streichung sofort informiert werden.   After hearing the registered shareholder
concerned, the Board of Directors may cancel the registration of such
shareholder as a shareholder with voting rights in the Share Register with
retroactive effect as of the date of registration if such registration was made
based on false or misleading information. The relevant shareholder shall be
informed promptly of the cancellation.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

8  

 

      Sofern die Gesellschaft an einer Börse im Ausland kotiert ist, ist es der
Gesellschaft mit Bezug auf den Regelungsgegenstand dieses Art. 8 und soweit
gesetzlich zulässig gestattet, die in der jeweiligen Rechtsordnung geltenden
Vorschriften und Normierungen anzuwenden.   In case the Company is listed on any
foreign Exchange, the Company is permitted to comply with the relevant rules and
regulations that are applied in that foreign jurisdiction with regard to the
subject of this Art. 8 to the extent permitted by Swiss law.       Zehn Tage vor
einer Generalversammlung bis zu dem auf die Generalversammlung folgenden Tag
nimmt die Gesellschaft keine Eintragungen in das Aktienbuch vor.   From ten days
prior to a general meeting of the shareholders until the day following the
general meeting of the shareholders, the Company shall not undertake any
registration in the Share Register.       Art. 9            Übertragung   Art.
9            Transfer       Die Übertragung von Namenaktien und aller damit
verbundenen Rechte zu Eigentum oder zur Nutzniessung erfolgt durch Indossament
(Unterschrift) auf dem Aktientitel oder Zertifikat und Besitzesübertragung.
Falls keine Aktientitel oder Zertifikate bestehen, erfolgt die Übertragung der
Aktien zu Eigentum oder zur Nutzniessung durch eine schriftliche
Abtretungserklärung.   The transfer of ownership or the granting of a usufruct
in registered Shares and in all the rights connected therewith shall be made by
endorsement (signature) of the share title or certificate and by transfer of
possession. If neither share titles nor certificates have been issued, such
transfer shall be made by written declaration of assignment.       Die Verfügung
über die als Bucheffekten ausgegebenen Aktien erfolgt gemäss Bucheffektengesetz.
  The transfer of Shares issued as intermediated securities, including the
granting of security interests, shall be made according to the Intermediated
Securities Act.       Im Rahmen des gesetzlich zulässigen und unter Vorbehalt
der übrigen Bestimmungen dieses Art. 9 darf die Übertragung von unzertifizierten
Aktien, die im Namen eines Aktionärs durch einen Transfer Agenten, Trust oder
einer ähnlichen Einrichtung (der „Transfer Agent“) verwaltet werden, nur in
Co-Operation mit diesem Transfer Agenten erfolgen.   Subject to the provisions
contained in this Art. 9 and to the extent permitted by applicable law if
uncertificated securities are administered on behalf of a shareholder by a
transfer agent, trust company or similar entity (“Transfer Agent”), such
securities and the rights deriving from them may be transferred only with the
cooperation of the Transfer Agent.       Art. 10          Umwandlung und
Zerlegung von Aktien   Art. 10          Conversion and Splitting of Shares      
Durch Änderung der Statuten kann die Generalversammlung jederzeit Namenaktien in
Inhaberaktien umwandeln und umgekehrt.   The general meeting of the shareholders
may at any time convert registered shares into bearer shares and vice versa by
amending the Articles of Association.       Sie ist ferner befugt, Aktien in
solche von kleinerem Nennwert zu zerlegen oder mit Zustimmung des Aktionärs zu
solchen von grösserem Nennwert zusammenzulegen.   Furthermore, it is authorized
to split shares into shares with lower nominal value or with the approval of the
shareholder to consolidate shares into shares with higher nominal value.      
Art. 11          Bezugsrechte   Art. 11          Subscription Rights       Im
Falle der Erhöhung des Aktienkapitals durch Ausgabe neuer Aktien haben die
bisherigen Aktionäre ein Bezugsrecht im Verhältnis ihrer bisherigen Beteiligung,
sofern die Generalversammlung dieses Recht nicht aus wichtigen Gründen
einschränkt oder ausschliesst. Wichtige Gründe sind insbesondere die Übernahme
von Unternehmen, Unternehmensteilen oder Beteiligungen sowie die Beteiligung der
Arbeitnehmer.   In the event of an increase of the Share Capital by issuing new
shares, each existing shareholder has subscription rights in proportion to
his/her existing shareholding, to the extent the general meeting of the
shareholders does not restrict or exclude this right for important reasons.
Important reasons are, in particular, the takeover of companies, of company
parts, or of participations, as well as the participation of employees.      
Die Generalversammlung setzt die Emissionsbedingungen fest, sofern sie nicht
durch Beschluss den Verwaltungsrat dazu ermächtigt. Der Verwaltungsrat setzt die
Einzahlungsbedingungen fest und gibt die Emissions- und Einzahlungsbedingungen
den bezugsberechtigten Aktionären bekannt.   The general meeting of the
shareholders shall determine the terms of the share issue to the extent it has
not, by resolution, authorized the Board of Directors to do so. The Board of
Directors shall determine the payment terms and communicate the issue and
payment terms to the shareholders entitled to subscription rights.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

9  

 

      III.           Organisation   III.            Organization      
A.            Die Generalversammlung   A.             The General Meeting      
Art. 12    Befugnisse   Art. 12     Authority       Oberstes Organ der
Gesellschaft ist die Generalversammlung. Ihr stehen folgende unübertragbare
Befugnisse zu:   The general meeting of the shareholders is the supreme
corporate body of the Company. It has the following non-transferable powers:    
  1.       Festsetzung und Änderung der Statuten; vorbehalten bleibt Art. 27;  
1.       adoption and amendment of the Articles of Association; Art. 27 remains
reserved; 2.       Festsetzung der Zahl der Mitglieder des Verwaltungsrates
sowie Wahl und Abberufung derselben;   2.       determination of the number of
members of the Board of Directors as well as their election and removal;
3.       Wahl und Abberufung des Verwaltungsratspräsidenten;   3.       election
and removal of the chair of the Board of Directors; 4.       Wahl und Abberufung
der Mitglieder des für Vergütungsfragen zuständigen Ausschusses
(“Vergütungsausschuss”);   4.       election and removal of the members of the
committee responsible for compensation matters (“Compensation Committee”);
5.       Wahl und Abberufung des unabhängigen Stimmrechtsvertreters;  
5.       election and removal of the independent voting rights representative;
6.       Wahl und Abberufung der Revisionsstelle;   6.       appointment and
removal of the Auditors; 7.       Genehmigung des Lageberichtes des
Verwaltungsrates;   7.       approval of the management report of the Board of
Directors; 8.       Genehmigung der Jahresrechnung und einer allfälligen
Konzernrechnung;   8.       approval of the annual financial accounts and (if
applicable) the group accounts; 9.       Beschlussfassung über die Verwendung
des Bilanzgewinnes, insbesondere Festsetzung der Dividende sowie der Tantième
des Verwaltungsrates;   9.       resolution on the application of the balance
sheet profit, in particular, determination of dividend and the profit share of
the Board of Directors; 10.     Genehmigung der Vergütung des Verwaltungsrates
und der Geschäftsleitung gemäss Art. 22 a) dieser Statuten;   10.     approval
of the compensation of the Board of Directors and Executive Management pursuant
to Art. 22 a) of these Articles of Association; 11.     Entlastung der
Mitglieder des Verwaltungsrates und der übrigen mit der Geschäftsführung
betrauten Zivilrechtlichen Personen;   11.     discharge of the members of the
Board of Directors and the Persons entrusted with the management;
12.     Beschlussfassung über die Gegenstände, die der Generalversammlung durch
das Gesetz oder die Statuten vorbehalten sind;   12.     resolution on matters
which are reserved to the general meeting of the shareholders either by law or
the Articles of Association; 13.     Die Genehmigung von Zusammenschlüssen (die
Definition eines Zusammenschlusses findet sich in Art. 41 dieser Statuten), (i)
soweit sich die Zuständigkeit der Generalversammlung nicht bereits aus Art. 12
Ziff. 1. bis 8 ergibt und (ii) soweit nicht zwingend ein anderes Organ der
Gesellschaft zuständig ist.   13.     the approval of Business Combinations
(definition of this term is in Art. 41 of these Articles of Association), if and
to the extent that such approval (i) is not covered by the powers of the general
meeting pursuant to Art. 12 (1) to (8) and (ii) that it is not an inalienable
power of another corporate body of the Company.       Art. 13            Recht
zur Einberufung   Art. 13            Right to call a General Meeting       Die
Generalversammlung wird vom Verwaltungsrat, nötigenfalls von der
Revisionsstelle, einberufen. Das Einberufungsrecht steht auch den Liquidatoren
und den Vertretern der Anleihensgläubiger zu. Sie findet am Gesellschaftssitz
oder an einem anderen Ort im In- oder Ausland oder, soweit nach den gesetzlichen
Bestimmungen zulässig, ausschliesslich in einer vom Verwaltungsrat von Zeit zu
Zeit festgelegten virtuellen Form statt.   The general meeting of the
shareholders shall be called by the Board of Directors or, if necessary, by the
Auditors. Liquidators and representatives of bond creditors are also entitled to
call the general meeting of the shareholders. It shall be held at the Company’s
registered office or at another place in Switzerland or abroad or, to the extent
permissible under applicable laws, solely in virtual form, as determined by the
Board of Directors from time to time.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

10  

 

      Die ordentliche Generalversammlung findet alljährlich innerhalb von sechs
Monaten nach Abschluss des Geschäftsjahres statt, ausserordentliche
Versammlungen werden nach Bedürfnis abgehalten.   The ordinary general meeting
of the shareholders shall take place annually within six months after the end of
the business year, extraordinary general meetings of the shareholders shall be
held as necessary.       Art. 14          Form der Einberufung   Art.
14          Form of the calling of a General Meeting       Die
Generalversammlung wird durch einmalige Anzeige in der in Art. 39 für
Mitteilungen an die Aktionäre vorgeschriebenen Art und Weise einberufen. Diese
Anzeige muss mindestens 20 Tage vor der Generalversammlung ergehen.   The
general meeting of the shareholders shall be convened by a single notice as
provided for in Art. 39 regarding the manner of communications to shareholders.
Such notice must be given at least 20 days prior to the general meeting of the
shareholders.       Tag, Zeit und Ort der Generalversammlung, die
Verhandlungsgegenstände (Traktandenliste) sowie die Anträge des Verwaltungsrates
und der Aktionäre, welche die Durchführung der Generalversammlung oder die
Traktandierung eines Verhandlungsgegenstandes verlangt haben, sind bei der
Einberufung bekannt zu geben.   The calling shall state the date, time and place
of the general meeting of the shareholders as well as the agenda and motions of
the Board of Directors and of the shareholders who have requested the holding of
a general meeting of the shareholders or the inclusion of an item on the agenda.
      Die Aktionäre sind bei der ordentlichen Generalversammlung darüber zu
orientieren, dass der Geschäftsbericht (Lagebericht des Verwaltungsrates und
Jahresrechnung, bestehend aus Erfolgsrechnung, Bilanz und Anhang), der
Vergütungsbericht und die Revisionsberichte mindestens 20 Tage vor dem
Versammlungstag zur Einsicht der Aktionäre am Sitz der Gesellschaft aufliegen,
sowie dass jeder Aktionär verlangen kann, dass ihm unverzüglich eine
Ausfertigung dieser Unterlagen zugestellt wird.   As far as the ordinary general
meeting is concerned, the shareholders have to be notified, that the annual
business report (the management report of the Board of Directors and the annual
financial accounts, comprising the profit and loss statement, the balance sheet
and notes), the compensation report and the audit reports are open to inspection
by the shareholders at the registered office at least 20 days prior to the date
of the general meeting of the shareholders and that any shareholder may request
that a copy of these documents be immediately sent to him/her.       Über
Gegenstände, die nicht in dieser Weise angekündigt worden sind, können
Beschlüsse nicht gefasst werden, ausser über einen Antrag auf Einberufung einer
ausserordentlichen Generalversammlung, auf Durchführung einer Sonderprüfung oder
auf Wahl einer Revisionsstelle infolge eines Begehrens eines Aktionärs nach Art.
727a Abs. 4 OR.   No resolutions may be passed on agenda items which have not
been announced in this manner, except on motions for the calling of an
extraordinary general meeting of the shareholders, for the conduct of a special
audit or the appointment of auditors at the request of a shareholder pursuant to
Art. 727a paragraph 4 CO.       Art. 15          Universalversammlung   Art.
15          Universal Meeting       Die Eigentümer oder Vertreter sämtlicher
Aktien können, falls kein Widerspruch erhoben wird, eine Generalversammlung ohne
Einhaltung der für die Einberufung vorgeschriebenen Formvorschriften abhalten.  
The holders of all Shares or their representatives may, if no objection is
raised, hold a general meeting of the shareholders without observing the
formalities required for the calling of a general meeting of the shareholders.  
    In dieser Versammlung kann über alle in den Geschäftskreis der
Generalversammlung fallenden Gegenstände gültig verhandelt und Beschluss gefasst
werden, solange die Eigentümer oder Vertreter sämtlicher Aktien anwesend sind.  
Provided the holders of all shares or their representatives are present, all
items within the powers of a general meeting of the shareholders may validly be
discussed and resolved at such a meeting.      

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

11  



 

      Art. 16     Vorsitz und Protokoll   Art. 16     Chairperson and Minutes  
    Die Generalversammlung wird durch den Präsidenten bzw. Vizepräsidenten des
Verwaltungsrates, den Chief Executive Officer, den Sekretär des Verwaltungsrates
oder eine vom Verwaltungsrat ernannte Person geleitet.   The general meeting of
the shareholders shall be chaired by the Chairman, the vice-chairman of the
Board of Directors, Chief Executive Officer, Corporate Secretary or any person
appointed by the Board of Directors.       Der Vorsitzende ernennt den
Protokollführer und den oder die Stimmenzähler. Der Protokollführer und der oder
die Stimmenzähler müssen nicht Aktionäre sein. Der Vorsitzende kann zugleich
auch Protokollführer und Stimmenzähler sein.   The chairperson shall appoint the
keeper of the minutes and the scrutineer(s). The keeper of the minutes and the
scrutineer(s) need not be shareholders. The chairperson may also be the keeper
of the minutes and the scrutineer. Über die Beschlüsse und Wahlen der
Generalversammlung ist ein Protokoll zu führen, das vom Vorsitzenden und vom
Protokollführer zu unterzeichnen ist. Es hält die Angaben gemäss Art. 702 Abs. 2
OR fest.   Minutes shall be kept of the resolutions and votes of the general
meeting of the shareholders that shall be signed by the chairperson and the
keeper of the minutes. They shall contain the information required by Art. 702
paragraph 2 CO.       Die Aktionäre sind berechtigt, das Protokoll einzusehen.  
Shareholders may inspect the minutes.       Art. 17     Stimmrecht und
Vertretung   Art. 17     Voting Rights and Representation       Jede Aktie
berechtigt zu einer Stimme.   Each share carries one vote.       Sofern die
Statuten es vorsehen, ist jeder an einem bestimmten, durch den Verwaltungsrat
vorgegebenen Stichtag, im Aktienbuch eingetragene Aktionär berechtigt, an der
Generalversammlung teilzunehmen und an der Beschlussfassung mitzuwirken.   If
provided in these Articles of Association, each shareholder recorded in the
Share Register on a specific qualifying day which may be designated by the Board
of Directors shall be entitled to participate at the general meeting of the
shareholders and in any vote taken.       Die Aktionäre wählen den unabhängigen
Stimmrechtsvertreter an einer Generalversammlung für eine Amtszeit bis zum
Abschluss der nächsten ordentlichen Generalversammlung. Wiederwahl ist möglich.
Ist das Amt des unabhängigen Stimmrechtsvertreters aus irgendeinem Grund vakant,
ernennt der Verwaltungsrat einen unabhängigen Stimmrechtsvertreter für die
nächste Generalversammlung.   The shareholders shall elect the independent
voting rights representative at a general meeting of the shareholders for a term
of office extending until completion of the next annual general meeting.
Re-election is possible. If the office of the independent voting rights
representative is vacant, for any reason, the Board of Directors shall appoint
an independent voting rights representative for the next general meeting of
shareholders.       Jeder Aktionär kann sich in der Generalversammlung durch
einen anderen Aktionär, einen Dritten oder den unabhängigen Stimmrechtsvertreter
vertreten lassen. Vertreter haben sich durch eine schriftliche Vollmacht
auszuweisen, wobei die Vollmacht und die Weisungen an den unabhängigen
Stimmrechtsvertreter auch in einer vom Verwaltungsrat von Zeit zu Zeit
festgelegten elektronischen Form erteilt werden können.   Each shareholder may
arrange representation through another shareholder, a third party or the
independent voting rights representative. The representative must produce a
written power of attorney; provided, however, that the proxy and the
instructions to the independent voting rights representative may also be granted
by electronic means as determined by the Board of Directors from time to time.  
    Die Gesellschaft anerkennt nur einen Vertreter für jede Aktie.   The Company
shall acknowledge only one representative for each share.       Der
Verwaltungsrat kann die Einzelheiten über die Vertretung und Teilnahme an der
Generalversammlung in Verfahrensvorschriften regeln, einschliesslich mittels
Verfahrensvorschriften in der Einladung zur Generalversammlung oder in den
Stimmrechtskarten, die den Aktionären im Zusammenhang mit einer
Generalversammlung zugestellt werden.   The Board of Directors may issue the
particulars of the right to representation and participation at the general
meeting of the shareholders in procedural rules, including in procedural rules
included in the notice of the general meeting of the shareholders or the proxy
cards made available to shareholders in connection with a general meeting of the
shareholders.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

12  

 

      Stimmrechte und die damit verbundenen Rechte können der Gesellschaft
gegenüber von einem Aktionär oder Nutzniesser der Aktien jeweils nur in dem
Umfang ausgeübt werden, wie diese Person mit Stimmrecht im Aktienbuch
eingetragen ist.   Voting rights and rights derived from them may be exercised
in relation to the Company by a shareholder or usufructuary of Shares only to
the extent that such Person is recorded in the Share Register with the right to
exercise his voting rights.       Art. 18     Teilnahme der Mitglieder des
Verwaltungsrates   Art. 18     Participation of the Members of the Board of
Directors       Die Mitglieder des Verwaltungsrates sind berechtigt, an der
Generalversammlung teilzunehmen. Sie können Anträge stellen.   The members of
the Board of Directors may take part in the general meeting of the shareholders.
They may submit motions.       Art. 19     Beschlussfassung und Wahlen   Art.
19     Resolutions and Voting       Die Generalversammlung fasst ihre Beschlüsse
und vollzieht ihre Wahlen mit der Mehrheit der abgegebenen Aktienstimmen, unter
Ausschluss der leeren, ungültigen und nicht ausübbaren Stimmen, soweit Gesetz
oder Statuten nichts anderes bestimmen. Bei Stimmengleichheit gilt ein Beschluss
als nicht zustande gekommen; bei Wahlen entscheidet das Los.   The general
meeting of the shareholders shall pass its resolutions and elections with a
majority of the share votes cast, excluding unmarked, invalid and
non-exercisable votes, to the extent not otherwise stated by the law or the
Articles of Association. Where the votes are tied, a resolution shall be deemed
not to be passed; in the case of elections, the decision shall be by lot.      
Art. 20     Besonderes Stimmen-Quorum   Art. 20     Special Vote       Folgende
Beschlüsse müssen von Gesetzes wegen mindestens zwei Drittel der vertretenen
Stimmen und die absolute Mehrheit der vertretenen Aktiennennwerte auf sich
vereinigen:   The following resolutions require by law two thirds of the votes
represented and the absolute majority of the nominal value of the Shares
represented in favor:       1.      Änderung des Gesellschaftszweckes;  
1.      amendment of the Company objects; 2.      Einführung von
Stimmrechtsaktien;   2.      creation of Shares with privileged voting rights;
3.      Beschränkung der Übertragbarkeit von Namenaktien;   3.      restriction
on the transferability of registered Shares; 4.      Genehmigte oder bedingte
Kapitalerhöhung;   4.      approved or conditional capital increase;
5.      Kapitalerhöhung aus Eigenkapital, gegen Sacheinlage oder zwecks
Sachübernahme und die Gewährung von besonderen Vorteilen;   5.      capital
increase out of equity, by way of contributions in kind or for the purpose of
acquisition of assets and the granting of special benefits;
6.      Einschränkung oder Aufhebung des Bezugsrechtes;   6.      restriction or
withdrawal of subscription rights; 7.      Verlegung des Sitzes der
Gesellschaft;   7.      relocation of the registered office of the Company;
8.      Auflösung der Gesellschaft;   8.      winding-up of the Company;
9.      Fusionsbeschluss gemäss Art. 18 des Fusionsgesetzes (FusG),
Spaltungsbeschluss gemäss Art. 43 FusG und Umwandlungsbeschluss gemäss Art. 64
FusG.   9.      merger resolution pursuant to Art. 18 of the Merger Act (FusG),
demerger resolution pursuant to Art. 43 FusG and transformation resolution
pursuant to Art. 64 FusG.       Im Rahmen des gesetzlich Zulässigen und unter
Vorbehalt anderslautender Vorschriften in diesem Art. 20 ist für folgende
Gegenstände ein Beschluss der Generalversammlung erforderlich, der mindestens 75
% der an der Generalversammlung vertretenen Aktien auf sich vereinigt:   Subject
to the provisions of the applicable law and except as otherwise expressly
provided in this Art. 20, the approval of at least 75 % of the Shares
represented at a general meeting of the shareholders shall be required for:    
  1.      Die Genehmigung von Zusammenschlüssen (die Definition eines
Zusammenschlusses findet sich in Art. 41 dieser Statuten) gemäss Art. 12 (9)
dieser Statuten. Dieses besondere Zustimmungserfordernis ist nicht erforderlich
für Zusammenschlüsse, welche von der Mehrheit der Unparteiischen Mitgliedern des
Verwaltungsrates (die Definition der Unparteiischen Mitglieder des
Verwaltungsrates findet sich in Art. 41 der Statuten) genehmigt wurden. Für
solche von der Mehrheit der Unparteiischen Mitgliedern des Verwaltungsrates
genehmigte Zusammenschlüsse genügen die im Gesetz oder in den Statuten
vorgesehenen Mehrheiten, je nach dem welche strenger sind. Für den Zweck dieser
Bestimmung ist die Mehrheit der Unparteiischen Mitglieder des Verwaltungsrates
berechtigt und verpflichtet, gestützt auf die ihnen nach angemessenem Aufwand
zur Verfügung stehenden Informationen zu bestimmen, (i) ob eine Person ein
Nahestehender Aktionär ist; (ii) die Anzahl Aktien, die eine Person oder eine
Gesellschaft direkt oder indirekt hält; (iii) ob eine Gesellschaft eine
Nahestehende Gesellschaft einer anderen ist; und ob (iv) die Aktiven, welche
Gegenstand eines solchen Zusammenschlusses sind oder die von der Gesellschaft
oder einer ihrer Tochtergesellschaften im Zusammenhang mit einem solchen
Zusammenschluss ausgegebenen oder übertragenden Effekten einen aggregierten
Marktwert von mindestens 25 % des Marktwertes der gesamten Aktiven unmittelbar
vor dem Zusammenschluss haben. Die Mehrheit der Unparteiischen Mitglieder des
Verwaltungsrates hat zudem das Recht, sämtliche Bestimmungen und Begriffe dieses
Art. 20 auszulegen.   1.      The approval of Business Combinations (definition
of this term is in Art. 41 of these Articles of Association) pursuant to Art. 12
(9) of these Articles of Association. The foregoing requiring a special
resolution of the shareholders shall not be applicable to any particular
Business Combination, and such Business Combination shall require only such vote
as is required by the law or by these Articles of Association, whichever is
greater, if the Business Combination shall have been approved by a majority of
the Disinterested Directors (as hereinafter defined in Art. 41 of these Articles
of Association) whereby it is understood that such majority of the Disinterested
Directors shall have the power and duty to determine for the purposes of this
Article, on the basis of information known to them after reasonable inquiry, (i)
whether a person is an Interested Shareholder; (ii) the number of Shares of
which any person is the beneficial owner; (iii) whether a Person is an Affiliate
of another; and (iv) whether the assets which are the subject of any Business
Combination have, or any securities to be issued or transferred by the Company
or any Subsidiary in any Business Combination have, an aggregate Fair Market
Value equaling or exceeding twenty-five percent (25 %) of the Fair Market Value
of the combined assets immediately prior to such transfer of the Company and its
subsidiaries. A majority of the Disinterested Directors shall have the further
power to interpret all of the terms and provisions of this Art. 20.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

13  

 

2.      Jede Änderung dieser Bestimmung.   2.      Any change to this paragraph
of Art. 20 of the Articles of Association.       Ein Beschluss der
Generalversammlung der mindestens zwei Drittel der Gesamtstimmen (die Definition
von Gesamtstimmen findet sich in Art. 41 dieser Statuten) auf sich vereinigt,
ist erforderlich für:   The approval of at least two thirds of the Total Voting
Shares shall be required for (definition of the term Total Voting Shares is in
Art. 41 of these Articles of Association):       1.      Die Abwahl eines
amtierenden Mitglieds des Verwaltungsrates   1.      A resolution with respect
to the removal of a serving member of the Board of Directors. 2.      Jede
Änderung dieser Bestimmung   2.      Any change to this paragraph of Art. 20 of
the Articles of Association.       Ein Beschluss der Generalversammlung der
mindestens 75 % der Gesamtstimmen (die Definition von Gesamtstimmen findet sich
in Art. 41 dieser Statuten) auf sich vereinigt, ist erforderlich für:   The
approval of at least 75 % of the Total Voting Shares shall be required for
(definition of the term Total Voting Shares is in Art. 41 of these Articles of
Association):       1.      Die Reduktion oder Erhöhung der Anzahl
Verwaltungsräte in Art. 24 dieser Statuten.   1.      The increase or reduction
of the number of members of the Board of Directors in Art. 24 of these Articles
of Association. 2.      Jede Änderung dieser Bestimmung.   2.      Any change to
this paragraph of Art. 20 of the Articles of Association.       Auf Verlangen
eines Aktionärs erfolgt die Wahl der Mitglieder des Verwaltungsrates in geheimer
Abstimmung. Die übrigen Wahlen und Beschlussfassungen erfolgen in offener
Abstimmung, falls die Generalversammlung nichts anderes beschliesst.   At the
request of a shareholder the election of members of the Board of Directors shall
take place by secret ballot. All other voting and passing of resolutions shall
occur by open ballot unless otherwise resolved by the general meeting of the
shareholders.       Ist die Gesellschaft verpflichtet, ihre Jahresrechnung und
gegebenenfalls ihre Konzernrechnung durch eine Revisionsstelle prüfen zu lassen,
muss der Revisionsbericht vorliegen, bevor die Generalversammlung die
Jahresrechnung und die Konzernrechnung genehmigt und über die Verwendung des
Bilanzgewinns beschliesst. Wird eine ordentliche Revision durchgeführt, so muss
die Revisionsstelle an der Generalversammlung anwesend sein. Die
Generalversammlung kann durch einstimmigen Beschluss auf die Anwesenheit der
Revisionsstelle verzichten.   Where the Company is required to have its annual
financial accounts and, where relevant, its group accounts audited by auditors,
the audit report shall be presented to the general meeting of the shareholders
prior to approval of the annual financial accounts and group accounts and prior
to resolving on the application of the balance sheet profit. Where an ordinary
audit is to be conducted, the Auditors shall be present at the general meeting
of the shareholders. The general meeting of the shareholders may by way of a
unanimous resolution, waive the requirement for the presence of the Auditors.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

14  

 

      Art. 21     Auskunfts- und Einsichtsrecht der Aktionäre   Art.
21     Information and Inspection Rights of the Shareholders       Jeder
Aktionär ist berechtigt, an der Generalversammlung vom Verwaltungsrat Auskunft
über die Angelegenheiten der Gesellschaft und von der Revisionsstelle über
Durchführung und Ergebnis ihrer Prüfung zu verlangen.   At the general meeting
of the shareholders, any shareholder is entitled to request information from the
Board of Directors concerning the affairs of the Company and from the Auditors
concerning the conduct and the results of their review.       Die Auskunft ist
insoweit zu erteilen, als sie für die Ausübung der Aktionärsrechte erforderlich
ist. Sie kann verweigert werden, wenn durch sie Geschäftsgeheimnisse oder andere
schutzwürdige Interessen der Gesellschaft gefährdet werden.   The information
shall be given to the extent necessary for the exercising of shareholders’
rights. It may be denied if business secrets or other interests of the Company
worth being protected are jeopardized.       Die Geschäftsbücher und
Korrespondenzen können nur mit ausdrücklicher Ermächtigung der
Generalversammlung oder durch Beschluss des Verwaltungsrates und unter Wahrung
des Geschäftsgeheimnisses eingesehen werden.   Company books and correspondence
may only be inspected with the express authorization of the general meeting of
the shareholders or by resolution of the Board of Directors and under the
condition that business secrets are safeguarded.      
Art. 22     Recht auf Einleitung einer Sonderprüfung   Art. 22     Right to
Initiate a Special Audit       Jeder Aktionär kann der Generalversammlung
beantragen, bestimmte Sachverhalte durch eine Sonderprüfung abklären zu lassen,
sofern dies zur Ausübung der Aktionärsrechte erforderlich ist und er das Recht
auf Auskunft oder das Recht auf Einsicht bereits ausgeübt hat.   Any shareholder
may, at the general meeting of the shareholders, request that certain matters be
subject to a special audit to the extent this is necessary for the exercising of
shareholders’ rights and he/she has previously exercised the right to
information or the right to inspection.       Art. 22 a) Vergütung des
Verwaltungsrates und der Geschäftsleitung   Art. 22 a) Compensation of the Board
of Directors and Executive Management       (1) Die Aktionäre genehmigen, unter
Vorbehalt der nachstehenden Abs. 2 und 4, an jeder ordentlichen
Generalversammlung die Anträge des Verwaltungsrates betreffend den
Maximalgesamtbetrag (in US Dollars, Schweizer Franken oder einer anderen
Währung):   (1) The shareholders shall, subject to paras. 2 and 4 below, at each
annual general meeting ratify the proposals of the Board of Directors as regards
the maximum aggregate amount (expressed in U.S. dollars, Swiss francs or any
other currency) of, respectively:       (a) der Vergütung des Verwaltungsrates
für die Periode zwischen der ordentlichen Generalversammlung, an welcher um
Genehmigung ersucht wird, und der nächsten ordentlichen Generalversammlung; und
  (a) the compensation of the Board of Directors for the period between the
annual general meeting at which ratification is sought and the next annual
general meeting; and       (b) der Vergütung der Geschäftsleitung für das
Geschäftsjahr, welches nach der ordentlichen Generalversammlung, an welcher um
Genehmigung ersucht wird, beginnt.   (b) the compensation of Executive
Management for the fiscal year commencing after the annual general meeting is
held at which the ratification is sought.       (2) Der Verwaltungsrat kann die
Aktionäre an einer Generalversammlung um Genehmigung eines Gesamtbetrages oder
eines Maximalgesamtbetrages der Vergütung für den Verwaltungsrat beziehungsweise
die Geschäftsleitung, oder von Elementen davon, oder zusätzlicher oder bedingter
Beträge, in Bezug auf von Abs. 1 dieses Art. 22 a) abweichende Zeitperioden
ersuchen, sei es auf retrospektiver Basis, prospektiver Basis oder einer
Kombination davon.   (2) The Board of Directors may seek ratification by the
shareholders at a general meeting of the shareholders on a retrospective basis,
on a prospective basis, or a combination thereof, of the aggregate amount, or
maximum aggregate amount, of compensation, respectively, of the Board of
Directors and Executive Management, or any element thereof, or any additional or
contingent amount, in relation to different time periods than those referred to
in para. 1 of this Art. 22 a).

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

15  

 

      (3) Innerhalb des von den Aktionären an der jeweiligen Generalversammlung
genehmigten Maximalgesamtbetrages ist ausschliesslich der Verwaltungsrat oder,
soweit an ihn delegiert, der Vergütungsausschuss befugt und verantwortlich, die
tatsächliche individuelle Vergütung jedes Mitglieds des Verwaltungsrates
beziehungsweise der Geschäftsleitung zu bestimmen. Zu diesem Zweck wird der Wert
der Vergütung gemäss allgemein anerkannten Bewertungsmethoden per Datum der
Zuteilung des jeweiligen Vergütungselements bestimmt.   (3) Within the maximum
aggregate amount ratified by the shareholders at the relevant general meeting of
the shareholders, it shall be the exclusive authority and responsibility of the
Board of Directors or, where delegated to it, the Compensation Committee to
determine the actual individual compensation of, respectively, each member of
the Board of Directors and Executive Management. For such purposes, the value of
compensation shall be determined in accordance with generally recognized
valuation methods as per the grant date of the respective compensation element.
      (4) Genehmigen die Aktionäre an einer Generalversammlung einen Antrag des
Verwaltungsrates gemäss Abs. 1 oder 2 hiervor nicht, so zieht der Verwaltungsrat
den Antrag, der nicht genehmigt wurde, unter Berücksichtigung, soweit
feststellbar, der Gründe, aus welchen die Aktionäre den Antrag nicht genehmigt
haben, in Wiedererwägung, und ersucht die Aktionäre um Genehmigung eines
überarbeiteten Antrags; die Genehmigung kann an der Generalversammlung, an
welcher der Antrag gemäss Abs. 1 oder 2 hiervor nicht genehmigt wurde, an einer
ausserordentlichen Generalversammlung oder an der nächsten ordentlichen
Generalversammlung erfolgen.   (4) If at the annual general meeting the
shareholders have not ratified a proposal of the Board of Directors pursuant to
para. 1 above or para. 2 above, the Board of Directors shall reconsider the
proposal that has not been ratified, taking into account, to the extent
identifiable, the reasons for which the shareholders did not ratify the
proposal, and seek shareholder ratification for a revised proposal at the annual
general meeting at which the proposal pursuant to para. 1 above or para. 2 above
has not been ratified, at an extraordinary general meeting or at the next annual
general meeting.       (5) Die Gesellschaft oder von ihr kontrollierte
Gesellschaften können Vergütung vor der Genehmigung durch die Aktionäre an einer
Generalversammlung auszahlen oder zuteilen. Solche Vergütung steht unter dem
Vorbehalt der nachträglichen Genehmigung durch die Aktionäre.   (5)  The Company
or companies under its control may pay out or grant compensation prior to
shareholder ratification at a general meeting of the shareholders. Such
compensation is subject to subsequent shareholder ratification.       (6) Der
Begriff “Vergütung”, so wie er in diesen Statuten verwendet wird, umfasst
jegliche Form der Entschädigung, einschliesslich, aber nicht beschränkt auf
Vergütung in bar, in der Form von Aktien, gesperrten Aktien, Bonus-Aktien,
ausgeschobenen Einheiten, Optionen, Wertsteigerungsrechten, gesperrten
Aktieneinheiten, Leistungsprämien oder anderen Finanzinstrumenten oder
Derivaten, oder irgendeiner Kombination davon, oder andere Leistungen und
Vorteile, welche Mitgliedern des Verwaltungsrates und/oder der Geschäftsleitung
bezahlt oder zugeteilt wird bzw. welche diese erhalten. Der Begriff “Vergütung”
umfasst nicht den Ersatz von Auslagen, die ein Mitglied des Verwaltungsrates
oder der Geschäftsleitung im Interesse der Gesellschaft getätigt hat.   (6) The
term “compensation”, as used in these Articles of Association, shall include any
form of remuneration, including, without limitation, cash, shares, restricted
shares, bonus shares, deferred units, stock options, share appreciation rights,
restricted stock units, performance awards, awards of other financial
instruments or derivatives, or any combination of the foregoing, paid or granted
to, and any other benefits and perquisites received by, members of the Board of
Directors and/or Executive Management. The term “compensation” shall not include
the reimbursement of expenses incurred by a member Board of Directors or
Executive Management in the interests of the Company.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

16  

 

      Art. 22 b) Allgemeine Vergütungsprinzipien   Art. 22 b) General
Compensation Principles       (1) Die Vergütung des Verwaltungsrates kann (i)
Barkomponenten, (ii) Aktien, gesperrte Aktien, gesperrte Aktieneinheiten,
aufgeschobene Einheiten oder ähnliche Instrumente und/oder (iii) Leistungen oder
Vorteile in der Form von Sach- oder Dienstleistungen umfassen, wie im Einzelnen
vom Verwaltungsrat oder, soweit an ihn delegiert, vom Vergütungsausschuss unter
Vorbehalt der anwendbaren Planbestimmungen festgelegt. Exekutive Verwaltungsräte
erhalten keine Vergütung zusätzlich zur Vergütung, welche ihnen im Rahmen ihrer
Funktion als Mitglied der Geschäftsleitung der Gesellschaft ausgerichtet wird.  
(1) The compensation of the Board of Directors may include (i) cash, (ii)
shares, restricted shares, restricted share units, deferred units or similar
instruments, and/or (iii) benefits and perquisites in kind or in the form of
services, as shall be determined by the Board of Directors or, where delegated
to it, the Compensation Committee and subject to the terms of the applicable
plans. Executive directors shall not receive any compensation in addition to the
compensation paid to them in their roles as officers of the Company.       (2)
Sofern vom Verwaltungsrat oder, soweit an ihn delegiert,  vom
Vergütungsausschuss nicht anders festgelegt, besteht die Vergütung der
Geschäftsleitung in der Regel aus (i) einem Basissalär, (ii) anteilsbasierter
oder anderer Leistungs- oder Erfolgsvergütung gemäss anwendbaren Plänen und
(iii) weiterer Vergütung, die der Verwaltungsrat oder, soweit an ihn delegiert,
der Vergütungsausschuss als angemessen erachtet, einschliesslich, aber nicht
beschränkt auf Beiträge an Vorsorgeleistungspläne und Spesenpauschalen.   (2)
Except as otherwise determined by the Board of Directors or, where delegated to
it, the Compensation Committee, Executive Management compensation shall
generally consist of (i) a base salary, (ii) equity incentive and other
incentive compensation pursuant to applicable plans and (iii) any other
compensation as deemed appropriate by the Board of Directors or, where delegated
to it, the Compensation Committee, including, but not limited to, contributions
to post-retirement benefit plans and allowances.       (3) Vergütung gemäss
Beteiligungs- oder Leistungs- und Erfolgsplänen soll so ausgestaltet sein, dass
die Interessen der Empfänger auf diejenigen der Aktionäre der Gesellschaft
ausgerichtet werden, eine Mitarbeiteranbindung erreicht wird und die Vergütung
an die Leistung infolge der Schaffung von Mehrwert für die Aktionäre geknüpft
wird. Der Verwaltungsrat oder, soweit an ihn delegiert,  der Vergütungsausschuss
berücksichtigen die Funktion, den Umfang der Pflichten und die
Verantwortungsstufe des jeweiligen Empfängers, die Mitarbeiteranbindung, das
gegenwärtige Geschäftsumfeld, die persönliche Leistung, die Leistung der
Gesellschaft oder von Unternehmensteilen, einschliesslich, aber nicht beschränkt
auf die Aktienrendite im Verhältnis zum Markt, anderen Unternehmen oder anderen
Richtgrössen.   (3) Compensation pursuant to participation or incentive plans
shall be designed so as to align the interests of its recipients with those of
the Company’s shareholders, provide retention incentives, and tie compensation
to performance through the creation of shareholder value. The Board of Directors
or, where delegated to it,  the Compensation Committee shall take into account
the position and level of duties and responsibility of the respective recipient,
retention considerations, the current business environment, individual
performance, performance of the Company or parts thereof, including, without
limitation, total shareholder return relative to market, other companies or
other benchmarks.       (4) Vorbehältlich der Genehmigung der Bestimmungen der
Beteiligungs- oder der Leistungs-und Erfolgspläne durch die Aktionäre (soweit
gemäss anwendbarem Recht oder anwendbaren Börsenregularien erforderlich), legt
der Verwaltungsrat oder, soweit an ihn delegiert, der Vergütungsausschuss für
anteilsbasierte oder Leistungs- und Erfolgsvergütung, soweit anwendbar, die
Zuteilungs-, Anfalls- (vesting-), Ausübungs- und Verfallsbedingungen fest; der
Verwaltungsrat oder, soweit an ihn delegiert,  der Vergütungsausschuss kann
vorsehen, dass aufgrund des Eintritts von im Voraus bestimmten Ereignissen wie
einem Kontrollwechsel oder der Beendigung eines Arbeits-, Mandats-oder anderen
Vertrags Anfalls- (vesting-) und Ausübungsbedingungen fortbestehen oder verkürzt
oder aufgehoben werden, Vergütungen unter Annahme der Erreichung der Zielwerte
ausgerichtet werden oder Vergütungen verfallen.   (4) In relation to equity
incentive or other incentive awards, subject to the approval of the terms of
equity incentive or other incentive plans by shareholders as may be required
under applicable law and stock exchange rules, the Board of Directors or, where
delegated to it, the Compensation Committee shall, as applicable, determine the
grant, vesting, exercise and forfeiture conditions; the Board of Directors or,
where delegated to it, the Compensation Committee may provide for the
continuation, acceleration or removal of vesting and exercise conditions, for
the payment or grant of compensation based upon assumed target achievement, or
for forfeiture, in each case with regard to pre-determined events such as a
change-in-control or termination of an employment, mandate or other agreement.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

17  

 

      (5) Die Gesellschaft kann die Aktien der Gesellschaft, die im Rahmen der
anteilsbasierten Vergütung an die Begünstigten auszugeben oder zu liefern sind,
jeweils soweit verfügbar aus genehmigtem oder bedingtem Aktienkapital oder unter
Verwendung von auf dem Markt erworbenen eigenen Aktien bereitstellen.   (5) The
Company may procure the shares of the Company to be issued or delivered to
beneficiaries of equity-based awards, to the extent available, from authorized
share capital, conditional share capital, or through use of treasury shares
purchased in the market.       (6) Vergütung gemäss diesen Statuten kann durch
die Gesellschaft oder durch von ihr kontrollierte Gesellschaften ausbezahlt oder
zugeteilt werden.   (6) Compensation pursuant to these Articles of Association
may be paid or granted by the Company or companies under its control.       Art.
22 c) Zusatzbetrag für Änderungen in der Geschäftsleitung   Art. 22
c) Supplementary Amount for Changes to the Executive Management       Reicht der
von den Aktionären an einer Generalversammlung genehmigte Maximalgesamtbetrag
der Vergütung der Mitglieder der Geschäftsleitung für die Vergütung eines
Mitglieds der Geschäftsleitung, das nach dem Zeitpunkt der letzten Genehmigung
durch die Aktionäre an einer Generalversammlung Mitglied der Geschäftsleitung
wird oder innerhalb der Geschäftsleitung befördert wird, nicht aus, sind die
Gesellschaft oder von ihr kontrollierte Gesellschaften ermächtigt, jedem solchem
Mitglied der Geschäftsleitung für die Dauer der bereits durch die Aktionäre an
einer Generalversammlung genehmigten Vergütungsperiode(n) eine Vergütung zu
bezahlen oder auszurichten. Eine solche Vergütung darf je neu ernanntes oder
befördertes Mitglied der Geschäftsleitung und je relevante Vergütungsperiode
unter keinen Umständen den letzten von den Aktionären an einer
Generalversammlung genehmigten Maximalgesamtbetrag der Vergütung übersteigen.
Vergütung, die gemäss diesem Art. 22 c) ausgerichtet wird, bedarf keiner
weiteren Genehmigung durch die Aktionäre.   If the maximum aggregate amount of
compensation of Executive Management members ratified by the shareholders at a
general meeting of the shareholders is not sufficient to also cover the
compensation of a member of Executive Management who becomes a member of
Executive Management or is being promoted within Executive Management after the
date of the most recent shareholder ratification at a general meeting of the
shareholders, the Company or companies under its control shall be authorized to
pay and/or grant compensation to such member of Executive Management in relation
to the compensation period(s) already ratified by the shareholders at a general
meeting of the shareholders. In no event shall any such compensation for each
newly appointed or promoted member of Executive Management and for each relevant
compensation period exceed the maximum aggregate amount of Executive Management
compensation last ratified by shareholders at a general meeting of the
shareholders. No further shareholder ratification shall be required for any
compensation paid and/or granted in accordance with this Art. 22 c).       Art.
23     Präsenzquorum   Art. 23     Presence Quorum       Jede Beschlussfassung
oder Wahl setzt zu ihrer Gültigkeit im Zeitpunkt der Konstituierung der
Generalversammlung ein Präsenzquorum von Aktionären, welche mindestens die
Mehrheit aller Gesamtstimmen vertreten, voraus. Die Aktionäre können mit der
Behandlung der Traktanden fortfahren, selbst wenn Aktionäre nach Bekanntgabe des
Quorums durch den Vorsitzenden die Generalversammlung verlassen.   The adoption
of any resolution or election requires the presence of at least a majority of
the Total Voting Shares at the time when the general meeting of the shareholders
proceeds to business. The shareholders present at a general meeting of the
shareholders may continue to transact business, despite the withdrawal of
shareholders from such general meeting of the shareholders following
announcement of the presence quorum at that meeting.       B.              Der
Verwaltungsrat   B.      The Board of Directors       Art.
24     Zusammensetzung   Art. 24     Composition       Der Verwaltungsrat
besteht aus mindestens einem und höchstens zehn Mitgliedern.   The Board of
Directors shall consist of no less than one and no more than ten members.      
Solange die Namenaktien der Gesellschaft an einer in- oder ausländischen Börse
kotiert sind, soll der Verwaltungsrat mindestens drei unabhängige
Verwaltungsräte (Unabhängige Verwaltungsräte) ausweisen.   As long as the
registered Shares of the Company are listed on a domestic or foreign Exchange,
the Company shall maintain a minimum of three Independent Directors on its Board
of Directors.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

18  

 

      Art. 25     Amtsdauer   Art. 25     Term of Office       Die Aktionäre
wählen die Mitglieder des Verwaltungsrates und den Verwaltungsratspräsidenten
einzeln an einer Generalversammlung für eine Amtsdauer bis zum Abschluss der
nächsten ordentlichen Generalversammlung. Wiederwahl ist möglich. Ist das Amt
des Verwaltungsratspräsidenten aus irgendeinem Grund vakant, ernennt der
Verwaltungsrat einen Verwaltungsratspräsidenten für eine Amtsdauer bis zum
Abschluss der nächsten ordentlichen Generalversammlung.   The shareholders shall
elect the members of the Board of Directors and the chair of the Board of
Directors individually at a general meeting of shareholders for a term of office
extending until completion of the next annual general meeting. Re-election is
possible. If the office of the chair of the Board of Directors is vacant, for
any reason, the Board of Directors shall appoint a new chair from among its
members for a term of office extending until completion of the next annual
general meeting.       Wenn ein Verwaltungsratsmitglied vor Ablauf seiner
Amtsdauer aus irgendeinem Grund ersetzt wird, endet die Amtsdauer des an seiner
Stelle gewählten neuen Verwaltungsratsmitgliedes mit dem Ende der Amtsdauer
seines Vorgängers.   If, before the expiration of his term of office, a member
of the Board of Director should be replaced for any reason, the term of office
of the newly elected member of the Board of Directors shall expire at the end of
the term of office of his predecessor.       Ist an der Gesellschaft eine
juristische Person oder eine Handelsgesellschaft beteiligt, so ist sie als
solche nicht als Mitglied des Verwaltungsrates wählbar; dagegen können an ihrer
Stelle ihre Vertreter gewählt werden.   If a legal entity or another commercial
enterprise is a shareholder of the Company, it shall not be eligible for
membership on the Board of Directors; however, its representatives may be
elected in lieu thereof.       Art. 26     Konstituierung   Art.
26     Constitution       Vorbehältlich der Wahl des Verwaltungsratspräsidenten
und der Mitglieder des Vergütungsausschusses durch die Aktionäre an einer
Generalversammlung  bestimmt der Verwaltungsrat seine Organisation selbst. Er
kann einen oder mehrere Vize-Präsidenten wählen. Er bestellt einen Sekretär, der
nicht Mitglied des Verwaltungsrates sein muss. Vorbehältlich des anwendbaren
Rechts und dieser Statuten regelt der Verwaltungsrat die Einzelheiten seiner
Organisation in einem Organisationsreglement.   Except for the election of the
chair of the Board of Directors and the members of the Compensation Committee by
the shareholders at a General Meeting of Shareholders, the Board of Directors
shall determine its own organization. It may elect one or more vice-chairs. It
shall appoint a Secretary, who need not be a member of the Board of Directors.
Subject to applicable law and these Articles of Association, the Board of
Directors shall establish the particulars of its organization in organizational
regulations.       Art. 27     Aufgaben   Art. 27     Duties       Der
Verwaltungsrat besorgt die laufenden Geschäfte und vertritt die Gesellschaft
nach aussen.   The Board of Directors shall manage the ongoing business and
represent the Company externally.       Der Verwaltungsrat hat die folgenden
unübertragbaren und unentziehbaren Aufgaben:   The Board of Directors has the
following non-transferable and inalienable duties:       Oberleitung der
Gesellschaft und Erteilung der nötigen Weisungen;   Supreme management of the
Company and issuance of the relevant instructions; Festlegung der Organisation,
sofern in diesen Statuten nicht anders geregelt;   Determination of the
organisation, except as stated otherwise in these Articles of Association;
Ausgestaltung des Rechnungswesens, der Finanzkontrolle sowie der Finanzplanung,
sofern diese für die Führung der Gesellschaft notwendig ist;   Structuring of
the accounting system, the financial controls and the financial planning to the
extent that this is necessary for the management of the Company; Ernennung und
Abberufung der mit der Geschäftsführung und der Vertretung betrauten Personen
sowie Regelung der Zeichnungsberechtigung;   Appointment and removal of the
persons entrusted with the management and representation of the Company as well
as regulation of signatory power; Oberaufsicht über die mit der Geschäftsführung
betrauten Personen, namentlich im Hinblick auf die Befolgung der Gesetze,
Statuten, Reglemente und Weisungen;   Overall supervision of the persons
entrusted with the management of the Company, in particular with regard to their
compliance with the law, the Articles of Association and other internal rules
and regulations; Erstellung des Geschäftsberichtes, des Vergütungsberichtes
sowie Vorbereitung der Generalversammlung und Ausführung ihrer Beschlüsse;  
Preparation of the annual business report, the compensation report and the
general meeting of the shareholders, as well as implementation of its
resolutions;

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

19  

 

Benachrichtigung des Richters im Falle der Überschuldung;   Notification of the
judge in the case of over-indebtedness; Beschlussfassung über die nachträgliche
Leistung von Einlagen auf nicht voll liberierte Aktien;   Passing of resolutions
regarding retroactive payments related to partly paid-in shares;
Feststellungsbeschlüsse bei Kapitalerhöhungen und daraus folgende
Statutenänderungen.   Declaratory resolutions regarding capital increases and
consequential amendments of the Articles of Association.       Er hat überdies
die folgenden Aufgaben:   In addition, the Board of Directors shall have the
following duties:       Führung der gemäss Organisationsreglement dem
Verwaltungsrat vorbehaltenen Geschäfte (vgl. Art. 30 Abs. 2);   Management of
transactions reserved to the Board of Directors by the Organizational
Regulations (cf. Art. 30 paragraph 2); Antragstellung betreffend Verwendung des
Bilanzgewinnes;   Proposals regarding the application of the balance sheet
profit; Festlegung des Geschäftsjahres (vgl. Art. 36);   Defining the business
year (cf. Art. 36). Behandlung von Eintragungsgesuchen (vgl. Art. 8).  
Treatment of registration applications (cf. Art. 8).       Im Übrigen kann der
Verwaltungsrat in allen Angelegenheiten Beschluss fassen, die nicht nach Gesetz,
Statuten oder Reglement der Generalversammlung oder einem anderen Organ der
Gesellschaft vorbehalten oder übertragen sind.   Otherwise, the Board of
Directors may resolve on all matters not reserved or assigned to the general
meeting of the shareholders or another corporate body of the Company by law, the
Articles of Association or other internal rules and regulations.       Die
Mitglieder des Verwaltungsrates zeichnen kollektiv zu zweien. Gehört dem
Verwaltungsrat nur eine Person an, so ist diese einzelzeichnungsberechtigt.  
The members of the Board of Directors shall have the power of joint signatories.
Where the Board of Directors consists of just one person, he shall have the
power of single signatory.      
Art. 28     Schadloshaltung   Art. 28     Indemnification       Im Rahmen des
gesetzlich Zulässigen, hält die Gesellschaft sämtliche Personen sowie deren
Erben, Konkurs- oder Nachlassmassen, welche wegen ihrer Tätigkeit als
Verwaltungsrat, Mitglied der Geschäftsleitung, Officer, Angestellte, Agent oder
weil sie in einer anderen Funktion für oder im Namen der Gesellschaft
(einschliesslich solcher Tätigkeiten, die diese Personen für eine andere
Gesellschaft, eine nicht rechtsfähige Personengesellschaft, einen Joint
Ventures, einen Trusts, eine sonstige Geschäftseinheit oder fiduziarisch im
Zusammenhang mit von der Gesellschaft unterhaltenen
Mitarbeiterbeteiligungsplänen für oder im Namen oder auf Aufforderung der
Gesellschaft ausübten oder ausüben) tätig wurden, Partei in drohenden, hängigen
oder abgeschlossenen Klagen, Verfahren oder Untersuchungen zivil-, straf-,
verwaltungsrechtlicher oder anderer Natur (einschliesslich allfälliger Klagen
der Gesellschaft) waren oder werden, schadlos von sämtlichen Auslagen
(einschliesslich Anwaltskosten), Abgaben, Verlusten und Schäden, die diese in
diesem Zusammenhang zu bezahlen und damit erlitten haben. Im Rahmen des
gesetzlich zulässigen soll die Gesellschaft Gerichts- und Anwaltskosten im
Zusammenhang mit solchen Klagen und Verfahren (einschliesslich
Rechtsmittelverfahren) bevorschussen.   The Company shall indemnify, to the full
extent now or hereafter permitted by law, any person (including his heirs,
executors and administrators) who was or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including, without
limitation, an action by or in the right of the Company), by reason of his
acting as, or having in the past acted as, a member of the Board of Director,
member of Executive Management, officer, employee or agent of, or his acting in
any other capacity for or on behalf of, the Company (including his serving for,
on behalf of or at the request of the Company as a member of the Board of
Director, member of Executive Management, officer, employee or agent of another
company, partnership, joint venture, trust or other enterprise, or in a
fiduciary or other capacity with respect to any employee benefit plan maintained
by the Company) against any expense (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by such
person (or his heirs, executors and administrators) in respect thereof. The
Company shall advance the expenses of defending any such action, suit or
proceeding (including appeals) in accordance with and to the full extent now or
hereafter permitted by law.       Der Verwaltungsrat ist unabhängig von der
Interessenlage des einzelnen Mitgliedes berechtigt, namens der Gesellschaft und
zugunsten der in Art. 28 Abs. 2 dieser Statuten erwähnten Personen
Versicherungen für die gegen diese Personen im Zusammenhang mit den oben
beschriebenen Funktionen erhobenen Haftungsansprüche sowie deren Folgen
abzuschliessen, unabhängig davon, ob die Gesellschaft das Recht bzw. die Macht
hätte, diese Person in Anwendung von Art. 28 schadlos zu halten.   The Board of
Directors may, notwithstanding any interest of the member of the Board of
Directors in such action, authorize the Company to purchase and maintain
insurance on behalf of any person described in Art. 28 paragraph 2 of these
Articles of Association, against any liability asserted against him and incurred
by him in any such capacity, or arising out of his status as such, whether or
not the Company would have the power to indemnify him against such liability
under the provisions of this Art. 28.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

20  

 

      Art. 28 ist auf alle Ansprüche, Klagen, Prozesse anwendbar, die nach
Inkrafttreten dieser Bestimmung eingeleitet werden, unabhängig davon, ob sich
diese auf Tätigkeiten oder Unterlassungen vor Inkrafttreten dieser Bestimmung
stützen. Die Vorschrift in diesem Art. 28 soll als Vertrag zwischen der
Gesellschaft und jedem Verwaltungsratsmitglied, Mitglied der Geschäftsleitung,
Direktor, Angestellten und Agenten, der in den weiter oben beschriebenen
Funktionen zu einem beliebigen Zeitpunkt während der Gültigkeit dieser
Bestimmung und des anwendbaren Rechts tätig war, gelten, und die Aufhebung oder
Änderung dieser Bestimmung soll die zu jenem Zeitpunkt bestehenden Rechte und
Pflichten bezüglich des zu jenem Zeitpunkt bestehenden Tatbestandes oder der zu
jenem oder einem späteren Zeitpunkt gestützt auf diesen Sachverhalt geltend
gemachten oder angedrohten Klagen, Ansprüchen oder Prozessen nicht berühren.
Sollten einzelne Bestimmungen dieses Art. 28 aus gesetzlichen oder
regulatorischen Gründen ungültig sein oder in ihrer Anwendung eingeschränkt
werden, soll dies die Anwendung dieser Bestimmung oder die Gültigkeit dieser
Bestimmung nicht berühren. Die Rechte im Zusammenhang mit der Schadloshaltung
und der Bevorschussung in diesem Artikel sind weder exklusiv noch sollen sie
allfällige bestehende andere Rechte der betroffenen Verwaltungsratsmitglieder,
Geschäftsleitungsmitgliedern, Direktoren, Angestellten oder Agenten limitieren,
die diese gestützt auf Verträge oder gestützt auf Beschlüsse der Organe der
Gesellschaft oder in ihrer Funktion haben, limitieren. Die Gesellschaft ist dem
Grundsatz verpflichtet, wonach die Schadloshaltung der in diesem Artikel
definierten Personen im Rahmen des gesetzlich zulässigen entsprochen werden
soll.   The provisions of this Art. 28 shall be applicable to all actions,
claims, suits or proceedings made or commenced after the adoption hereof,
whether arising from acts or omissions to act occurring before or after its
adoption. The provisions of this Art. 28 shall be deemed to be a contract
between the Company and each member of the Board of Director, officer, employee
or agent who serves in such capacity at any time while this Article and the
relevant provisions of the law, if any, are in effect, and any repeal or
modification thereof shall not affect any rights or obligations then existing
with respect to any state of facts or any action, suit or proceeding then or
theretofore existing, or any action, suit or proceeding thereafter brought or
threatened based in whole or in part on any such state of facts. If any
provision of this Art. 28 shall be found to be invalid or limited in application
by reason of any law or regulation, it shall not affect any other application of
such provision or the validity of the remaining provisions hereof. The rights of
indemnification and advancement of expenses provided in this Article shall
neither be exclusive of, nor be deemed in limitation of, any rights to which any
such member of the Board of Director, officer, employee or agent may otherwise
be entitled or permitted by contract, vote of members or directors or otherwise,
or as a matter of law, both as to actions in his official capacity and actions
in any other capacity while holding such office, it being the policy of the
Company that indemnification of the specified individuals shall be made to the
fullest extent permitted by law.       Art. 29     Einberufung und
Beschlussfassung   Art. 29     Calling of Meetings and Quorum       Der
Verwaltungsrat versammelt sich, so oft es die Geschäfte erfordern, jedoch
mindestens einmal im Jahr. Er wird durch seinen Präsidenten oder den
Vizepräsidenten einberufen. Jedes Mitglied hat jederzeit das Recht, unter
schriftlicher Angabe der Gründe die unverzügliche Einberufung einer
Verwaltungsratssitzung zu verlangen.   The Board of Directors shall meet as
often as business demands but at least once a year. It shall be called by the
Chairman of the Board of Directors or the vice-chairman. Each member may, by
giving written reasons therefore, demand that a meeting of the Board of
Directors be held without delay.       Die Einberufung des Verwaltungsrates hat
in der Regel mindestens fünf Werktage vor dem Sitzungstage zu erfolgen. Tag,
Zeit und Ort der Sitzung und die Verhandlungsgegenstände (Traktandenliste) sind
bei der Einberufung bekannt zu geben. Gleichzeitig werden die massgebenden
Sitzungsunterlagen zugestellt. Über Gegenstände, die in der Traktandenliste
nicht aufgeführt sind, können in dringenden Fällen Beschlüsse gefasst werden.  
The calling of a meeting of the Board of Directors shall, as a rule, be made at
least five working days before the date of the meeting. Day, time, and place of
the meeting as well as the matters for discussion (agenda) shall be notified at
the time of the calling. At the same time, the related documents for the meeting
shall be provided. Matters not contained in the agenda may be resolved upon in
urgent cases.       Der Verwaltungsrat ist beschlussfähig, wenn die absolute
Mehrheit der Mitglieder anwesend ist. Für Beschlüsse, die im Rahmen von
Kapitalerhöhungen zu treffen sind, ist der Verwaltungsrat auch beschlussfähig,
wenn nur ein Mitglied anwesend ist.   The Board of Directors is quorate when the
absolute majority of members is present. Where a resolution is to be taken in
the context of a capital increase, the Board of Directors is also quorate when
only one member is present.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

21  

 

      Der Verwaltungsrat fasst seine Beschlüsse und trifft seine Wahlen mit der
Mehrheit der abgegebenen Stimmen. Er kann höhere Beschlussfassungsquoren
einführen. Diese müssen in einem Reglement festgehalten werden. Bei
Stimmengleichheit gibt der Vorsitzende den Stichentscheid, bei Wahlen
entscheidet das Los.   The Board of Directors shall pass its resolutions and
votes with a majority of the votes cast. The Board of Directors may introduce
higher requirements to pass votes. Such requirements shall be contained in an
internal regulation. Where votes are tied, the chairperson shall give the
casting vote; in the case of elections this shall be decided by lot.      
Beschlüsse können auch auf dem Weg der schriftlichen Zustimmung (durch Brief,
Telefax oder E-Mail) zu einem Antrag gefasst werden, sofern nicht ein Mitglied
mündliche Beratung verlangt. Diese Beschlüsse bedürfen der Einstimmigkeit und
sind zusammen mit den anderen Verwaltungsratsprotokollen aufzubewahren.  
Resolutions may also be passed by way of written consent (by letter, fax or
email) provided no member has demanded an oral consultation. These resolutions
require unanimity and shall be kept with the minutes of the meetings of the
Board of Directors.       Art. 30     Ausschüsse und Delegation   Art.
30     Committees and Delegation       Der Verwaltungsrat kann die Vorbereitung,
die Ausführung seiner Beschlüsse und die Überwachung von Geschäften Ausschüssen
oder einzelnen Mitgliedern zuweisen.   The Board of Directors may delegate the
preparation and implementation of its resolutions and the oversight of business
to committees or individual members.       Der Vergütungsausschuss besteht aus
mindestens drei (3) Mitgliedern des Verwaltungsrates. Die Mitglieder des
Vergütungsausschusses müssen die anwendbaren Anforderungen an Unabhängigkeit,
Erfahrung oder andere regulatorische Anforderungen, einschliesslich des NASDAQ
Global Select Market oder einer anderen Börse, Rule 10C-1(b)(1) des Securities
Exchange Act von 1934, in seiner geänderten Version (der ”Exchange Act”), Rule
16b-3 des Exchange Act und Section 162(m) des Internal Revenue Code, erfüllen.  
The Compensation Committee shall consist of no fewer than three (3) members of
the Board of Directors. The members of the Compensation Committee shall meet any
applicable independence, experience and other regulatory requirements, including
of the NASDAQ Global Select Market or any other stock exchange, Rule 10C-1(b)(1)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), Rule
16b-3 of the Exchange Act, and Section 162(m) of the Internal Revenue Code.    
  Die Aktionäre wählen die Mitglieder des Vergütungsausschusses einzeln an einer
Generalversammlung für eine Amtsdauer bis zum Abschluss der nächsten
ordentlichen Generalversammlung. Wiederwahl ist möglich. Bei Vakanzen im
Vergütungsausschuss aus irgendeinem Grund ernennt der Verwaltungsrat aus seiner
Mitte Ersatzmitglieder für eine Amtsdauer bis zum Abschluss der nächsten
ordentlichen Generalversammlung.   The shareholders shall elect the members of
the Compensation Committee individually at a general meeting of the shareholders
for a term of office extending until completion of the next annual general
meeting. Re-election is possible. If there are vacancies on the Compensation
Committee, for any reason, the Board of Directors shall appoint from among its
members substitutes for a term of office extending until completion of the next
annual general meeting.       Der Verwaltungsrat ernennt den Vorsitzenden des
Vergütungsausschusses. Vorbehältlich anwendbaren Rechts und dieser Statuten
regelt der Verwaltungsrat die Einzelheiten der Organisation des
Vergütungsausschusses in einem Reglement oder einer Satzung.   The Board of
Directors shall elect the chairperson of the Compensation Committee. Subject to
applicable law and these Articles of Association, the Board of Directors shall
establish the particulars of the organization of the Compensation Committee in
regulations or a charter.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

22  

 

      Der Vergütungsausschuss hat, unter anderem, die Aufgabe, (1) die Vergütung
und die damit verbundene Offenlegung durch den Verwaltungsrat zu überprüfen und
dem Verwaltungsrat Empfehlungen diesbezüglich zu unterbreiten; (2) den
Verwaltungsrat in der Erfüllung seiner Pflichten bezüglich der Vergütung der
Mitglieder der Geschäftsleitung und der damit verbundenen Offenlegung,
einschliesslich der Erarbeitung von Richtlinien betreffend die Vergütungs- und
Leistungsprogramme der Geschäftsleitung zu unterstützen; und (3) die Anträge des
Verwaltungsrates an die Generalversammlung betreffend die Vergütung des
Verwaltungsrates und der Geschäftsleitung vorzubereiten und dem Verwaltungsrat
Empfehlungen diesbezüglich zu unterbreiten.   The Compensation Committee shall,
among other things, (1) consider and make recommendations to the Board of
Directors on the compensation and related disclosure of the Board of Directors;
(2) assist the Board of Directors in discharging its responsibilities relating
to compensation and related disclosure of the members of Executive Management,
including the development of policies relating to Executive Management
compensation and benefit programs; and (3) prepare and recommend to the Board of
Directors the proposals of the Board of Directors to the general meeting of the
shareholders regarding the compensation of the Board of Directors and Executive
Management.       Der Verwaltungsrat regelt die Einzelheiten der Befugnisse und
Pflichten des Vergütungsausschusses in einem Reglement oder einer Satzung.   The
Board of Directors shall establish the particulars of the powers and duties of
the Compensation Committee in regulations or a charter.       Unter Vorbehalt
seiner unübertragbaren und unentziehbaren Aufgaben ist der Verwaltungsrat ferner
befugt, die Geschäftsführung oder einzelne Zweige derselben und die Vertretung
der Gesellschaft an eine oder mehrere Personen, Mitglieder des Verwaltungsrates
(Delegierte) oder Dritte (Direktoren oder Geschäftsführer), zu übertragen. Die
Personen, die vom Verwaltungsrat mit Geschäftsleitungsaufgaben betraut sind, und
welche gemäss einer solchen Delegation die hauptsächliche Verantwortung für die
Geschäftsführung der Gesellschaft haben, werden in diesen Statuten als
“Geschäftsleitung” bezeichnet. Er legt die dazu notwendigen Einzelheiten in
einem Organisationsreglement fest.   Subject to its non-transferable and
inalienable duties, the Board of Directors is furthermore empowered to delegate
executive management of the business or individual branches of the same and the
representation of the Company to one or more persons, members of the Board of
Directors (delegates) or third parties (directors or managers). The persons to
whom the Board of Directors delegates executive management, and who pursuant to
such delegation shall have the primary responsibility for the executive
management of the Company, shall be referred to in these Articles of Association
as “Executive Management”. The Board of Directors shall stipulate the necessary
details in the Organizational Regulations.      
Art. 31     Protokoll   Art. 31     Minutes       Über die Verhandlungen und
Beschlüsse des Verwaltungsrates ist ein Protokoll zu führen. Das Protokoll ist
vom Vorsitzenden und vom Sekretär zu unterzeichnen. Besteht der Verwaltungsrat
aus nur einem Mitglied, muss auch dieser über seine Entscheidungen Protokoll
führen.   Minutes shall be recorded of the discussions and resolutions of the
Board of Directors. The minutes shall be signed by the Chairperson and the
Secretary. Where the Board of Directors consists of only one member, such person
must also keep a record of his decisions.       Die Protokolle sind vom
Verwaltungsrat jeweils in der nächsten Sitzung zu genehmigen.   The minutes
shall be approved by the Board of Directors in the next meeting.       Art.
32     Recht auf Auskunft und Einsicht   Art. 32     Right to Information and
Inspection       Jedes Mitglied des Verwaltungsrates kann Auskunft über alle
Angelegenheiten der Gesellschaft verlangen. In den Sitzungen sind alle
Mitglieder des Verwaltungsrates sowie die mit der Geschäftsführung betrauten
Personen zur Auskunft verpflichtet. Ausserhalb der Sitzungen kann jedes Mitglied
von den mit der Geschäftsführung betrauten Personen Auskunft über den
Geschäftsgang und, mit Ermächtigung des Präsidenten, auch über einzelne
Geschäfte verlangen.   Each member of the Board of Directors may demand
information on all matters concerning the Company. At meetings, all members of
the Board of Directors as well as the persons entrusted with the management of
the Company are under a duty to provide information. Outside the meetings, each
member can demand information from those persons entrusted with the management
about the course of business and, with the authorization of the president, about
individual transactions.       Soweit es für die Erfüllung einer Aufgabe
erforderlich ist, kann jedes Mitglied dem Präsidenten beantragen, dass ihm
Bücher und Akten vorgelegt werden. Weist der Präsident ein Gesuch auf Auskunft,
Anhörung oder Einsicht ab, so entscheidet der Verwaltungsrat. Regelungen oder
Beschlüsse des Verwaltungsrates, die das Recht auf Auskunft und Einsichtnahme
der Mitglieder des Verwaltungsrates erweitern, bleiben vorbehalten.   To the
extent it is necessary for the performance of a task, each member may apply to
the Chairman of the Board of Directors that the books and files are made
available to him. Where the Chairman of the Board of Directors rejects an
application for information, a hearing or inspection, the Board of Directors
shall decide. Regulations or resolutions of the Board of Directors that provide
the members of the Board of Directors with the right to information and
inspection remain reserved.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

23  

 

      Art. 32 a) Verträge betreffend Vergütung mit Mitgliedern des
Verwaltungsrates und der Geschäftsleitung   Art. 32 a) Agreements Regarding
Compensation with Members of the Board of Directors and Executive Management    
  Die Gesellschaft oder von ihr kontrollierte Gesellschaften können mit
Mitgliedern des Verwaltungsrates unbefristete oder befristete Mandatsverträge
oder andere Verträge über deren Vergütung als Verwaltungsräte abschliessen. Die
Dauer von befristeten Verträgen darf die Amtsdauer eines Verwaltungsrates nicht
überschreiten. Eine Erneuerung eines  befristeten Vertrages ist zulässig.
Unbefristete Verträge haben eine Kündigungsfrist von maximal einer Amtsdauer.  
The Company or companies under its control may enter into fixed or indefinite
mandate or other agreements with the members of the Board of Directors regarding
their compensation as directors. The duration of fixed term agreements may not
exceed a director’s term of office. A renewal of a fixed term agreement is
permissible. Agreements for an indefinite term may have a termination notice
period not exceeding a term of office.       Die Gesellschaft oder von ihr
kontrollierte Gesellschaften können mit Mitgliedern der Geschäftsleitung
unbefristete oder befristete Arbeitsverträge oder andere Verträge abschliessen.
Befristete Verträge haben eine Höchstdauer von einem (1) Jahr. Eine Erneuerung
eines befristeten Vertrages ist zulässig. Unbefristete Verträge haben eine
Kündigungsfrist von maximal  zwölf (12) Monaten.   The Company or companies
under its control may enter into employment or other agreements with the members
of Executive Management for a fixed term or for an indefinite term. Agreements
for a fixed term may have a maximum term of one (1) year. A renewal of a fixed
term agreement is permissible. Agreements for an indefinite term may have a
termination notice period of a maximum twelve (12) months.       Mitglieder der
Geschäftsleitung können während der Kündigungsfrist von ihrer Arbeitspflicht
befreit werden. Des Weiteren ist es zulässig, dass die Gesellschaft oder von ihr
kontrollierte Gesellschaften Aufhebungs- oder ähnliche Vereinbarungen
abschliessen.   Members of Executive Management may be released from their
obligation of work during the time of the termination notice period. Further, it
shall be permissible for the Company or companies under its control to enter
into termination or similar agreements.       Die Gesellschaft oder von ihr
kontrollierte Gesellschaften können mit Mitgliedern der Geschäftsleitung
Konkurrenzverbote für die Zeit nach Beendigung des Arbeitsvertrags vereinbaren.
Die gesamte Abgeltung eines solchen Konkurrenzverbots darf die an dieses
Mitglied der Geschäftsleitung für das letzte volle Geschäftsjahr, während dem er
oder sie von der Gesellschaft oder von einer von ihr kontrollierten Gesellschaft
angestellt war, ausgerichtete Gesamtjahresvergütung nicht übersteigen.   The
Company or companies under its control may enter into non-competition agreements
with members of Executive Management for the time after the termination of the
employment agreement. The total consideration paid for a non-competition
undertaking shall not exceed the total annual compensation paid to such member
of Executive Management during the last full fiscal year in which he or she was
employed at the Company or companies under its control.       Art. 32 b) Mandate
ausserhalb des Konzerns   Art. 32 b) Mandates Outside the Group       (1) Kein
Mitglied des Verwaltungsrates, das anderweitig eine Vollzeitbeschäftigung oder
eine Teilzeitbeschäftigung von mehr als 16 Wochenstunden ausübt, und kein
Mitglied der Geschäftsleitung kann mehr als sechs (6) zusätzliche Mandate
wahrnehmen, wovon nicht mehr als  zwei (2) in Zivilrechtlichen Personen sein
dürfen, deren Aktien an einer Börse kotiert sind. Kein Mitglied des
Verwaltungsrates, das ansonsten pensioniert ist oder anderweitig eine
Teilzeitbeschäftigung von nicht mehr als 16 Wochenstunden ausübt, kann mehr als
zehn (10) zusätzliche Mandate wahrnehmen, wovon nicht mehr als vier (4) in
Zivilrechtlichen Personen sein dürfen, deren Aktien an einer Börse kotiert sind.
  (1) No member of the Board of Directors who otherwise holds full-time
employment or part-time employment of more than 16 hours per week and no member
of Executive Management may hold more than six (6) additional Mandates of which
not more than two (2) Mandates may be in Persons whose shares are listed on a
stock exchange. No member of the Board of Directors who is otherwise retired or
employed in part-time employment not exceeding 16 hours per week may hold more
than ten (10) additional Mandates of which not more than four (4) Mandates may
be in Persons whose shares are listed on a stock exchange.

 



 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

24  

 

(2) Die folgenden Mandate fallen nicht unter die Beschränkungen gemäss Abs. 1
dieses Art. 32 b):   (2) The following Mandates shall not be subject to the
limitations set forth in para. 1 of this Art. 32 b):       (a)   Mandate in
Zivilrechtlichen Personen, welche die Gesellschaft kontrollieren, durch die
Gesellschaft kontrolliert werden oder unter gemeinsamer Kontrolle mit der
Gesellschaft stehen;   (a)    Mandates in any Person which controls, is
controlled by or under common control with the Company;       (b)   Mandate, die
auf Anordnung der Gesellschaft oder von Zivilrechtlichen Personen, welche die
Gesellschaft kontrollieren, durch die Gesellschaft kontrolliert werden oder
unter gemeinsamer Kontrolle mit der Gesellschaft stehen, wahrgenommen werden.
Kein Mitglied des Verwaltungsrates oder der Geschäftsleitung kann mehr als zehn
(10) solche Mandate wahrnehmen;   (b)   Mandates held at the instruction of the
Company or any Person which controls, is controlled by or under common control
with the Company; provided, however, that no member of the Board of Directors or
Executive Management shall hold more than ten (10) such Mandates;       (c)  
Mandate in Vereinen, gemeinnützigen Organisationen, Stiftungen (einschliesslich
Personalfürsorgestiftungen), Trusts und ähnliche Zivilrechtliche Personen. Kein
Mitglied des Verwaltungsrates oder der Geschäftsleitung kann mehr als zehn (10)
solche Mandate wahrnehmen.   (c)   Mandates in associations, charitable
organizations,  foundations (including in relation to post-retirement benefits),
trusts and similar Persons; provided, however, that no member of the Board of
Directors or Executive Management shall hold more than ten (10) such Mandates.
       (3) Eine vorübergehende Überschreitung der Beschränkungen gemäss Abs. 1
und 2 dieses Art. 32 b) ist zulässig.   (3) A temporary exceedance of the
limitations pursuant to para. 1 and para. 2 of this Art.  32 b) shall be
permissible.       (4) Der Begriff “Mandate”, so wie er in diesen Statuten
verwendet wird, umfasst jeglichen Einsitz in das oberste Leitungs- oder
Verwaltungsorgan einer Zivilrechtlichen Person, die zur Eintragung in ein
Schweizerisches Handelsregister oder ein entsprechendes ausländisches Register
verpflichtet ist. Mandate in verschiedenen Zivilrechtlichen Personen, welche
unter einheitlicher Kontrolle oder gleicher wirtschaftlicher Berechtigung
stehen, gelten als ein Mandat.   (4) The term “Mandate”, as used in these
Articles of Association, shall refer to any position in the supreme governing
body of a Person that is required to be registered in a Swiss commercial
register or a foreign register of equivalent nature. Mandates in different
Persons that are under joint control or same beneficial ownership shall be
deemed to be one Mandate.       Art. 32 c) Vorsorgeleistungen   Art. 32 c)
Post-Retirement Benefits       Die Gesellschaft kann an Mitglieder der
Geschäftsleitung Vorsorgeleistungen ausserhalb der beruflichen Vorsorge
ausrichten, soweit solche Vorsorgeleistungen 50% der jeweiligen
Gesamtjahresvergütung nicht übersteigen.   The Company may grant members of the
Executive Management postretirement benefits beyond occupational pensions,
provided, however, that any such post-retirement benefit may not exceed 50% of
the respective total annual compensation.       Art.
33     Zeichnungsberechtigung   Art. 33     Signature Power       Die
rechtsverbindliche Vertretung der Gesellschaft durch Mitglieder des
Verwaltungsrates und durch Dritte wird in einem Organisationsreglement
festgelegt.   The due and valid representation of the Company by members of the
Board of Directors and other persons shall be set forth in Organizational
Regulations.       C.              Die Revisionsstelle   C.              The
Auditors       Art. 34     Revision   Art. 34     Audit       Die
Generalversammlung wählt die Revisionsstelle.   The general meeting of the
shareholders shall elect the Auditor.       Sie kann auf die Wahl einer
Revisionsstelle verzichten, wenn:   It can waive the election of auditors where:
      die Voraussetzungen für eine ordentliche Revision nicht gegeben sind;  
the requirements for an ordinary audit are not present; die Zustimmung
sämtlicher Aktionäre vorliegt und;   the consent of all shareholders has been
given; and

 

 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

25  

 

die Gesellschaft nicht mehr als zehn Vollzeitstellen im Jahresdurchschnitt hat.
  the Company does not have more than ten full-time positions on average per
year.       Haben die Aktionäre auf eine eingeschränkte Revision verzichtet, so
gilt dieser Verzicht auch für die nachfolgenden Jahre. Jeder Aktionär hat jedoch
das Recht, spätestens zehn Tage vor der Generalversammlung eine eingeschränkte
Revision zu verlangen. Die Generalversammlung muss diesfalls die Revisionsstelle
wählen.   Where the shareholders have waived a limited statutory examination,
this waiver applies also to the following year. Each shareholder may, however,
demand a limited statutory examination at the latest ten days prior to the
general meeting of the shareholders. The general meeting of the shareholders
must in this case elect the Auditor.       Art. 35     Organisation der
Revisionsstelle   Art. 35     Organisation of the Auditor       Als
Revisionsstelle können eine oder mehrere natürliche oder juristische Personen
oder Personengesellschaften gewählt werden.   One or several individuals or
legal persons or partnerships may be elected as Auditors.       Wenigstens ein
Mitglied der Revisionsstelle muss seinen Wohnsitz, seinen Sitz oder eine
eingetragene Zweigniederlassung in der Schweiz haben.   As a minimum one member
of the Auditor shall be resident or have a registered branch in Switzerland.    
  Muss die Gesellschaft ihre Jahresrechnung durch eine Revisionsstelle
ordentlich prüfen lassen im Sinne von:   Where the Company is required to
arrange an ordinary audit of its annual financial accounts by auditors pursuant
to:       Art. 727 Abs. 1 Ziff. 2 oder Ziff. 3 OR;   Art. 727 paragraph 1
section 2 or section 3 CO; Art. 727 Abs. 2 OR   Art. 727 paragraph 2 CO      
wählt die Generalversammlung einen zugelassenen Revisionsexperten nach den
Vorschriften des Revisionsaufsichtsgesetzes (RAG) als Revisionsstelle.   the
general meeting of the shareholders shall elect a licensed audit expert in
accordance with the provisions of the Audit Oversight Act (RAG) as auditors.    
  Ist die Gesellschaft zur eingeschränkten Revision verpflichtet, kann als
Revisionsstelle auch ein zugelassener Revisor nach den Vorschriften des RAG
bezeichnet werden. Vorbehalten bleibt der Verzicht auf die Wahl einer
Revisionsstelle nach Art. 34.   Where the Company is required to arrange a
limited statutory examination a licensed auditor in accordance with the
provisions of the RAG may also be appointed as auditors. Waiver of the election
of auditors pursuant to Art. 34 remains reserved.       Die Revisionsstelle muss
im Sinne von Art. 728 bzw. 729 OR unabhängig sein.   The Auditor must be
independent in accordance with Art. 728 respectively 729 CO.       Die
Revisionsstelle wird für ein Geschäftsjahr gewählt. Ihr Amt endet mit der
Abnahme der letzten Jahresrechnung. Die Wiederwahl ist möglich. Die
Generalversammlung kann die Revisionsstelle jederzeit mit sofortiger Wirkung
abberufen.   The Auditor shall be appointed for one business year. Their term of
office shall end with the approval of the final annual financial accounts.
Re-appointment is possible. The general meeting of the shareholders may remove
the Auditor with immediate effect at any time.       D.             
Rechnungslegung und Verwendung des Bilanzgewinnes   D.              Rendering of
Accounts and Allocation of Balance Sheet Profit       Art. 36     Jahresrechnung
  Art. 36     Annual Financial Accounts       Die Jahresrechnung wird jährlich
auf den 31. Dezember oder auf einen anderen, durch den Verwaltungsrat zu
beschliessenden Termin abgeschlossen.   The annual financial accounts shall be
closed annually on the 31 December or another date determined by the Board of
Directors.

 

 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

26  

 

Die Erfolgsrechnung, die Bilanz und der Anhang sind mindestens gemäss den
gesetzlichen Bestimmungen von Art. 662a - 670 und 957 - 961 OR aufzustellen.  
The profit and loss statement, the balance sheet and notes shall be compiled as
a minimum in accordance with the provisions of Art. 662a-670 and 957-961 CO.    
  Art. 37     Verwendung des Jahresgewinnes   Art. 37     Application of the
Annual Profit       Vom in der Jahresbilanz ausgewiesenen Jahresgewinn ist
jährlich ein Betrag von 5 % der allgemeinen Reserve zuzuweisen, bis diese 20 %
des einbezahlten Aktienkapitals erreicht hat.   An amount of 5 % of the annual
profit identified in the annual financial accounts is to be allotted to the
general reserves until this has reached 20 % of the paid-up share capital.      
Der verbleibende Jahresgewinnsaldo und ein allfälliger Gewinnvortrag früherer
Geschäftsjahre stehen unter Vorbehalt der zwingenden gesetzlichen Bestimmungen
(Art. 671 ff. OR) zur freien Verfügung der Generalversammlung. Der
Verwaltungsrat unterbreitet der Generalversammlung seine Vorschläge betreffend
die Behandlung sämtlicher Zuweisungen.   The remaining annual profit and any
balance of profit brought forward from previous business years shall, pursuant
to binding provisions of the law (Art. 671 et seq. CO), be at the free disposal
of the general meeting of the shareholders. The Board of Directors shall submit
its proposals with respect to the treatment of any allocation to the general
meeting of the shareholders.       Die Generalversammlung kann jederzeit die
Errichtung von speziellen Reserven neben den vom Gesetz vorgeschriebenen
Reserven beschliessen und über deren Verwendung bestimmen.   The general meeting
of the shareholders may at any time resolve to set up special reserves in
addition to those required by law and determine their application.      
Dividenden, welche nicht innerhalb von fünf Jahren nach ihrem Auszahlungsdatum
bezogen werden, fallen an die Gesellschaft und werden in die allgemeinen
gesetzlichen Reserven gebucht.   Dividends that have not been collected within
five years after their payment date shall enure to the Company and be allocated
to the general statutory reserves.       E.              Schlussbestimmungen  
E.               Final Provisions       Art. 38     Auflösung und Liquidation  
Art. 38     Winding-up and Liquidation       Die Generalversammlung kann
jederzeit die Auflösung der Gesellschaft beschliessen. Die Auflösung und
Liquidation sind gemäss den Vorschriften von Art. 736 ff. OR durchzuführen.  
The general meeting of the shareholders may at any time resolve to wind-up the
Company. The winding-up and liquidation of the Company shall be performed in
accordance with Art. 736 et seq. CO.       Die Befugnisse der Generalversammlung
bleiben auch während der Liquidation mit der Einschränkung gemäss Art. 739 OR
bestehen. Insbesondere unterliegt die Liquidationsrechnung der Genehmigung durch
die Generalversammlung.   The powers of the general meeting of the shareholders
shall also continue during the liquidation, limited in accordance with Art. 739
CO. In particular, the liquidation accounts are subject to the approval of the
general meeting of the shareholders.       Der Verwaltungsrat besorgt die
Liquidation, sofern diese nicht durch Beschluss der Generalversammlung Dritten
übertragen wird.   The Board of Directors shall conduct the liquidation to the
extent that this is not transferred to a third party by a resolution of the
general meeting of the shareholders.       Die Liquidatoren sind berechtigt, die
Aktiven der Gesellschaft freihändig zu veräussern.   The liquidators may freely
dispose of the assets of the Company.       Nach erfolgter Tilgung der Schulden
wird das Vermögen nach Massgabe der eingezahlten Beträge unter den Aktionären
verteilt, soweit diese Statuten nichts anderes vorsehen.   Upon discharge of all
liabilities, the assets of the Company shall be distributed to the shareholders
pursuant to the amounts paid-up, unless these Articles of Association provide
otherwise.

 

 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

27  

 

Art. 39     Mitteilungen und Bekanntmachungen   Art. 39     Communications and
Notifications       Publikationsorgan der Gesellschaft ist das Schweizerische
Handelsamtsblatt. Der Verwaltungsrat kann weitere Publikationsorgane bestimmen.
  The Company shall make any announcements in the Swiss Official Gazette of
Commerce. The Board of Directors may appoint other publication bodies.      
Soweit keine individuelle Benachrichtigung durch das Gesetz, börsengesetzliche
Bestimmungen oder diese Statuten verlangt wird, gelten sämtliche Mitteilungen an
die Aktionäre als gültig erfolgt, wenn sie im Schweizerischen Handelsamtsblatt
veröffentlicht worden sind. Die Mitteilungen an die Namenaktionäre erfolgen im
Falle der in Art. 14 Abs. 3 erwähnten Hinweise an ihre letzte im Aktienbuch
eingetragene Adresse durch Brief oder E-Mail. In allen anderen Fällen können die
Mitteilungen durch Veröffentlichung im Publikationsorgan erfolgen.
Bekanntmachungen an die Gläubiger erfolgen in den vom Gesetz vorgeschriebenen
Fällen durch Veröffentlichung im Publikationsorgan. Finanzinstitute, welche
Aktien für wirtschaftlich Berechtigte halten und entsprechend im Aktienbuch
eingetragen sind, gelten als bevollmächtigte Empfänger.   To the extent that
individual notification is not required by law, stock Exchange regulations or
these Articles of Association, all communications to the shareholders shall be
deemed valid if published in the Swiss Official Gazette of Commerce. Notices to
the registered shareholders shall in the case of the notifications set forth in
Art. 14 paragraph 3 be sent by letter or electronic mail to the last address
registered in the Share Register. In all other cases, they may be made by
publication in the Company’s official instrument for publications. Notices to
creditors shall be given in the cases prescribed by law by publication in the
Swiss Official Gazette of Commerce. Financial institutions holding Shares for
beneficial owners and recorded in such capacity in the Share Register shall be
deemed to be authorized recipients.       Art. 40     Verbindlicher Originaltext
  Art. 40     Original Language       Falls sich zwischen der deutsch- und der
englischsprachigen Fassung dieser Statuten Differenzen ergeben, hat die
deutschsprachige Fassung Vorrang.   In the event of deviations between the
German and English version of these Articles of Association, the German text
shall prevail.       Art. 41     Definitionen   Art. 41     Definitions      
Aktie   Shares       Der Begriff Aktie(n) hat die in Art. 3 dieser Statuten
aufgeführte Bedeutung.   The term Share(s) has the meaning assigned to it in
Art. 3 of these Articles of Association.       Aktienbuch   Share Register      
Der Begriff Aktienbuch hat die in Art. 8 dieser Statuten aufgeführte Bedeutung.
  The term Share Register has the meaning assigned to it in Art. 8 of these
Articles of Association.       Aktienkapital   Share Capital       Der Begriff
Aktienkapital hat die in Art. 3 dieser Statuten aufgeführte Bedeutung.   The
term Share Capital has the meaning assigned to it in Art. 3 of these Articles of
Association.       Börse   Exchange       Der Begriff Börse bedeutet
Einrichtungen des Wertschriftenhandels oder vergleichbare Systeme, an welchen
die Aktien der Gesellschaft gehandelt oder anderweitig zeitweise zum Handel
zugelassen sind.   The term Exchange shall mean any securities exchange or other
system on which the registered Shares of the Company may be listed or otherwise
authorized for trading from time to time.       CHF   CHF       Der Begriff CHF
bedeutet Schweizer Franken und ist die gültige Schweizer Währung.   The term CHF
shall mean Swiss Francs, the legal currency in Switzerland.

 

 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

28  

 

Gesamtstimmen   Total Voting Shares       Der Begriff Gesamtstimmen bedeutet die
Gesamtzahl aller an einer Generalversammlung stimmberechtigen Aktien unabhängig
davon, ob die stimmberechtigten Aktien an der Generalversammlung vertreten sind
oder nicht.   Total Voting Shares means the total number of Shares entitled to
vote at a general meeting of the shareholders whether or not represented at such
meeting.       Gesellschaft   Company       Der Begriff Gesellschaft bedeutet
Garmin Ltd.   The term Company shall mean Garmin Ltd.     Marktwert   Fair
Market Value       Der Begriff Marktwert bedeutet (i) im Falle von Aktien den
höchsten Schlusskurs dieser Aktien während der letzten 30 Tage vor dem
massgeblichen Stichtag. Dabei entspricht der Marktwert dem höchsten von der
betreffenden Börse gemeldeten Schlusskurs während der letzten 30 Tage vor dem
massgeblichen Stichtag und, falls eine solche Meldung nicht vorliegt, soll der
Marktwert dieser Aktien vom Verwaltungsrat in guten Treuen bestimmt werden,
wobei er dabei die Art der Aktien, allfällige Dividenden, Zuteilung von Aktien
sowie Aufteilungen oder Zusammenlegungen von Aktien berücksichtigt, und (ii) im
Fall von Vermögenswerten, die weder Aktien noch Bargeld sind, soll der Marktwert
vom Verwaltungsrat in guten Treuen per Stichtag bestimmt werden.   The term Fair
Market Value shall mean (i) in the case of shares, the highest closing sale
price of a share during the 30-day period immediately preceding the date in
question of such share admitted to trading on an Exchange or any other system
then in use, the Fair Market Value shall be the highest closing sale price
reported by the Exchange or such other system during the 30-day period preceding
the date in question, or, if no such quotations are available, the Fair Market
Value on the date in question of such share as determined by the Board of
Directors in good faith, in each case with respect to any class of share,
appropriately adjusted for any dividend or distribution in shares or any
combination or reclassification of outstanding shares of such share into a
smaller number of shares, and (ii) in the case of property other than cash or
shares, the Fair Market Value of such property on the date in question as
determined by the Board of Directors in good faith.       Monat   Month      
Der Begriff Monat bedeutet ein Kalendermonat.   The term Month shall mean a
calendar month.       Nahestehender Aktionär   Interested Shareholder       Der
Begriff Nahestehender Aktionär bedeutet jede natürliche oder juristische Person
(unter Ausschluss der Gesellschaft) sowie deren Muttergesellschaften, (i) die
direkte oder indirekte Eigentümerin von mehr als 20 % der Stimmrechte der
ausgegebenen Aktien ist, oder die (ii) eine Nahestehende Gesellschaft der
Gesellschaft ist und irgendwann in den zwei unmittelbar vorangehenden Jahren vor
dem Zeitpunkt, zu dem bestimmt werden muss, ob diese Person ein Nahestehender
Aktionär ist, direkte oder indirekte Eigentümerin von 20 % oder mehr der
Stimmrechte der ausgegebenen Aktien war; oder (iii) Aktien übertragen bekommen
hat, die irgendwann in den zwei unmittelbar vorangehenden Jahren vor dem
Zeitpunkt, zu dem bestimmt werden muss, ob eine Person ein Nahestehender
Aktionär ist, direkt oder indirekt im Eigentum eines Nahestehenden Aktionärs
standen, sofern die Übertragung (unabhängig davon ob in einer oder mehreren
Transaktionen) ausserhalb eines öffentlichen Angebots stattgefunden hat.   The
term Interested Shareholder shall mean any person (other than the Company) and
any holding company thereof who or which (i) is the beneficial owner directly or
indirectly, of more than twenty per cent (20%) of the voting power of the
outstanding shares of the Company; or, (ii) is an Affiliate of the Company and
at any time within the two-year period immediately prior to the date in question
was the beneficial owner, directly or indirectly, of twenty per cent (20%) or
more of the voting power of the then-outstanding shares; or (iii) is an assignee
of or has otherwise succeeded to any shares which were at any time within the
two-year period immediately prior to the date in question beneficially owned by
any Interested Shareholder, if such assignment or succession shall have occurred
in the course of a transaction or series of transactions not involving a public
offering. Eine natürliche oder juristische Person gilt dann nicht als
Nahestehender Aktionär, falls eine solche Person nur darum ein Nahestehender
Aktionär wird, weil die Anzahl der ausgegebenen Aktien der Gesellschaft
reduziert werden, unabhängig davon ob eine solche Reduktion auf den Rückkauf von
Aktien der Gesellschaft durch die Gesellschaft zurückzuführen ist. Die Reduktion
der ausgegebenen Aktien erhöht den prozentualen Anteil der ausgegebenen Aktien
im direkten oder indirekten Eigentum der betreffenden Person bis diese Person
direkte oder indirekte Eigentümerin zusätzlicher Aktien wird.   A person shall
not be deemed an Interested Shareholder if such person would become an
Interested Shareholder solely as a result of a reduction of the number of shares
of the Company outstanding, including repurchases of outstanding shares of the
Company by the Company, which reduction increases the percentage of outstanding
shares of the Company of which such person is the beneficial owner, until such
person shall thereafter become the beneficial owner of any additional shares.

 

 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

29  

 

Nahestehende Gesellschaft   Affiliate       Der Begriff Nahestehende
Gesellschaft bedeutet bezüglich einer Person, jede andere Person, die direkt
oder indirekt über eine oder mehrere Mittelspersonen die andere Person
kontrolliert, von dieser anderen Person kontrolliert wird, oder unter
gemeinsamer Kontrolle mit dieser anderen Person steht. “Kontrolle”
einschliesslich der Begriffe “kontrollierend” und “kontrolliert” für die Zwecke
dieser Definition und allgemein dieser Statuten bedeutet die Möglichkeit, direkt
oder indirekt auf die Geschäftsführung und die Geschäftspolitik einer Person
Einfluss zu nehmen, sei es aufgrund des Haltens von Stimmrechten oder auf andere
Weise.   The term Affiliate shall mean with respect to any person, any other
person controlling or controlled by or under common control with such specified
person. For the purposes of this definition and generally these Articles of
Association, “control”, “controlling” and “controlled” when used with respect to
any specified person, means the power to direct the management and policies of
such person, directly or indirectly, whether through the ownership of voting
securities or otherwise.       Nahestehende Person   Associate       Der Begriff
Nahestehende Person bedeutet, wenn verwendet zur Bezeichnung einer Beziehung zu
einer Zivilrechtlichen Person, (i) jede Kapitalgesellschaft, rechts-oder
nicht-rechtsfähige Personengesellschaft oder ein anderer Rechtsträger, von
welcher diese Zivilrechtliche Person Mitglied des Leitungs- oder
Verwaltungsorgans, der Geschäftsleitung oder Gesellschafter ist oder von welcher
diese Person, direkt oder indirekt, Eigentümerin von 20 % oder mehr einer
Kategorie von Aktien oder anderen Anteilsrechten ist, die ein Stimmrecht
vermitteln, (ii) jedes Treuhandvermögen (Trust) oder jede andere
Vermögenseinheit, an der diese Zivilrechtliche Person wirtschaftlich einen
Anteil von 20 % oder mehr hält oder in Bezug auf welche diese Zivilrechtliche
Person als Verwalter (trustee) oder in ähnlich treuhändischer Funktion tätig
ist, und (iii) jeder Verwandte, Ehe- oder Lebenspartner dieser Person, oder jede
Verwandte des Ehe- oder Lebenspartners, jeweils soweit diese den gleichen
Wohnsitz haben wie diese Person.   The term Associate, when used to indicate a
relationship with any Person, means (i) any corporation, partnership,
unincorporated association or other entity of which such Person is a director,
officer or partner or is, directly or indirectly, the Owner of 20% or more of
any class of voting shares, (ii) any trust or other estate in which such Person
has at least a 20% beneficial interest or as to which such Person serves as
trustee or in a similar fiduciary capacity, and (iii) any relative or spouse of
such Person, or any relative of such spouse, who has the same residence as such
Person.       OR   CO       Der Begriff OR hat die in Art. 1 dieser Statuten
aufgeführte Bedeutung.   The term CO has the meaning assigned to it in Art. 1 of
these Articles of Association.       Revisionsstelle   Auditor       Der Begriff
Revisionsstelle hat die in Abschnitt C dieser Statuten aufgeführte Bedeutung.  
The term Auditor has the meaning assigned to it in section C of these Articles
of Association.

 

 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

30  

 

Sekretär   Secretary       Der Begriff Sekretär hat die in Art. 26 dieser
Statuten aufgeführte Bedeutung.   The term Secretary has the meaning assigned to
it in Art. 26 of these Articles of Association.       Sitz   Registered Office  
    Der Begriff Sitz hat die in Art. 1 dieser Statuten aufgeführte Bedeutung.  
The term Registered Office has the meaning assigned to it in Art. 1 of these
Articles of Association.       Statuten   Articles of Association       Der
Begriff Statuten bedeutet die Statuten der Garmin Ltd. jeweils in ihrer
aktuellsten Fassung.   The term Articles of Association shall mean the Articles
of Association of Garmin Ltd. in their most recent version.      
Tochtergesellschaft   Subsidiary       Der Begriff Tochtergesellschaft bedeutet
sämtliche juristischen Personen oder Personenvereinigung, welche von einer
anderen juristischen Person beherrscht werden.   The term Subsidiary shall mean
any corporation, company, association, foundation or other incorporated legal
entity, that directly, or indirectly through one or more intermediaries is under
control of the person specified.       Unabhängige Verwaltungsräte   Independent
Directors       Der Begriff unabhängige Verwaltungsräte bedeutet
Verwaltungsräte, welche im Sinne der anwendbaren Bestimmungen derjenigen Börse,
an welcher die Gesellschaft kotiert ist, unabhängig sind.   The term Independent
Directors shall mean members of the board who are recognized as such by the
rules and regulations of the Exchange.       Unparteiische Mitglieder des
Verwaltungsrates   Disinterested Directors       Der Begriff Unparteiische
Mitglieder des Verwaltungsrates bedeutet diejenigen Mitglieder des
Verwaltungsrates, welche keine Nahestehenden Personen von Nahestehenden
Aktionären sind und bereits Mitglieder des Verwaltungsrates waren, bevor ein
Nahestehender Aktionär ein Nahestehender Aktionär wurde und jedes
Verwaltungsratsmitglied, welches erst nachträglich eine Vakanz im Verwaltungsrat
schloss oder erst nachträglich gewählt wurde und in jedem Fall keine
Nahestehende Person des Nahestehenden Aktionärs ist und auf Empfehlung einer
Mehrheit der damaligen Unparteiischen Mitgliedern des Verwaltungsrates gewählt
wurde.   The term Disinterested Directors shall mean any members of the Board of
Directors who are unaffiliated with the Interested Shareholder and who were a
member of the Board of Directors prior to the time that the Interested
Shareholder became an Interested Shareholder, and any director who is thereafter
chosen to fill any vacancy on the Board of Directors or who is elected and who,
in either event, is unaffiliated with the Interested Shareholder, and in
connection with his or her initial assumption of office is recommended for
appointment or election by a majority of Disinterested Directors then on the
Board of Directors.       Verwaltungsrat   Board of Directors       Der Begriff
Verwaltungsrat hat die in Abschnitt B dieser Statuten aufgeführte Bedeutung.  
The term Board of Directors has the meaning assigned to it in section B of these
Articles of Association.       Vewaltungsratspräsident   Chairman of the Board
of Directors       Der Begriff Verwaltungsratspräsident (Präsident) hat die in
Art. 26 dieser Statuten aufgeführte Bedeutung.   The term Chairman of the Board
of Directors (Chairman) has the meaning assigned to it in Art. 26 of these
Articles of Association.

 

 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

31  

 

Zivilrechtliche Person   Person       Der Begriff Zivilrechtliche Person
bedeutet jede natürliche Person, Kapitalgesellschaft, rechts-oder
nichtrechtsfähige Personengesellschaft oder jeder andere Rechtsträger. Für die
Zwecke von Art. 32 b) dieser Statuten sind Individuen nicht erfasst.   The term
Person shall mean any individual, corporation, partnership, unincorporated
association or other entity. For purposes of Art. 32 b) of these Articles of
Association, it shall not include individuals.       Zusammenschluss   Business
Combination       Der Begriff Zusammenschluss bedeutet (i) jede Fusion oder
andere Form des Zusammenschlusses der Gesellschaft oder einer ihrer
Tochtergesellschaften mit (i) einem Nahestehenden Aktionär (gemäss Definition in
diesem Artikel) oder mit (ii) einer anderen Gesellschaft oder Unternehmung
(unabhängig davon, ob diese selber ein Nahestehender Aktionär ist), falls diese
eine Nahestehende Gesellschaft eines Nahestehenden Aktionärs ist oder durch die
Fusion oder Zusammenführung eine solche wird oder (ii) jeder Verkauf, Vermietung
oder Verpachtung, Austausch, hypothekarische Belastung oder andere Verpfändung,
Übertragung oder andere Verfügung (ob in einer oder mehreren Transaktionen) an
oder für einen Nahestehenden Aktionär oder eine Nahestehenden Gesellschaft eines
solchen Nahestehenden Aktionärs bezüglich Vermögenswerten der Gesellschaft oder
einer ihrer Tochtergesellschaften mit einem aggregierten Marktwert (gemäss
Definition in diesem Artikel) der mindestens 25 % des Marktwertes der gesamten
Aktiven unmittelbar vor der Transaktion entspricht, oder (iii) die Ausgabe oder
Übertragung von Anteilen der Gesellschaft oder einer ihrer Tochtergesellschaften
(ob in einer oder mehreren Transaktionen) mit einem aggregierten Marktwert, der
mindestens 25 % des Marktwertes der gesamten Aktiven unmittelbar vor der
Transaktion entspricht, an einen Nahestehenden Aktionär oder eine Nahestehende
Gesellschaft eines solchen Nahestehenden Aktionärs im Austausch gegen Bargeld,
Effekten oder anderen Vermögenswerten (oder einer Kombination solcher Werte) mit
Ausnahme der Ausgabe oder Übertragung von Anteilen der Gesellschaft oder einer
ihrer Tochtergesellschaften im Zusammenhang mit einem
Mitarbeiterbeteiligungsprogramm der Gesellschaft oder einer ihrer
Tochtergesellschaften, oder (iv) der Beschluss über die Liquidation oder
Auflösung der Gesellschaft auf Antrag oder im Namen eines Nahestehenden
Aktionärs oder einer einem Nahestehenden Aktionär Nahestehenden Gesellschaft,
oder (v) jede Änderung in der Klassifizierung der Anteile der Gesellschaft
(einschliesslich das Zusammenlegen von Aktien), Rekapitalisierung der
Gesellschaft, Fusion oder andere Form des Zusammenschlusses der Gesellschaft mit
einer ihrer Tochtergesellschaften oder jede andere Transaktion (unabhängig
davon, ob ein Nahestehender Aktionär involviert ist), die zu einer direkten oder
indirekten Erhöhung des proportionalen Anteils der ausstehenden Anteile der
Gesellschaft oder einer ihrer Tochtergesellschaften unabhängig von der Art der
ausstehenden Anteilen (Aktien, Wandelanleihen) führen und die direkt oder
indirekt einem Nahestehenden Aktionär oder einer Nahestehenden Gesellschaft
eines Nahestehenden Aktionärs gehören („Unverhältnismässige Transaktion“), wobei
eine solche Transkation dann nicht als Unverhältnismässige Transaktion gelten
soll, wenn die Erhöhung des Anteils des Nahestehenden Aktionärs bzw. der
Nahestehenden Gesellschaft des Nahestehenden Aktionärs als Folge dieser
Transaktion nicht grösser ist als die Erhöhung der Anteile der übrigen
Aktionäre.   The term Business Combination shall mean (i) any merger or
consolidation of the Company or any subsidiary with (i) any Interested
Shareholder (as defined in this Article) or (ii) any other company or other
entity (whether or not itself an Interested Shareholder) which is, or after such
merger or consolidation would be, an Affiliate of an Interested Shareholder; or
(ii) any sale, lease, exchange, mortgage, pledge, transfer or other disposition
(in one transaction or a series of transactions) to or with any Interested
Shareholder, or any Affiliate of any Interested Shareholder, of any assets of
the Company or any subsidiary having an aggregate Fair Market Value (as defined
in this Article) equaling or exceeding twenty-five percent (25%) of the Fair
Market Value of the combined assets immediately prior to such transfer of the
Company and its subsidiaries; or (iii) the issuance or transfer by the Company
or any subsidiary (in one transaction or a series of transactions) to any
Interested Shareholder or any Affiliate of any Interested Shareholder in
exchange for cash, securities or other property (or a combination thereof), of
any securities of the Company or any subsidiary having an aggregate Fair Market
Value equaling or exceeding twenty-five percent (25%) of the Fair Market Value
of the combined assets immediately prior to such transfer of the Company and its
subsidiaries except pursuant to an employee benefit plan of the Company or any
subsidiary thereof; or (iv) the adoption of any plan or proposal for the
liquidation or dissolution of the Company proposed by or on behalf of any
Interested Shareholder or any Affiliate of any Interested Shareholder; or (v)
any reclassification of securities of the Company (including any reverse share
split), recapitalization of the Company, merger or consolidation of the Company
with any of its subsidiaries or other transaction (whether or not with or into
or otherwise involving an Interested Shareholder), which has the effect,
directly or indirectly, of increasing the proportionate share of the outstanding
shares of any class of equity or convertible securities of the Company or any
subsidiary which is directly or indirectly owned by any Interested Shareholder
or any Affiliate of any Interested Shareholder (a “Disproportionate
Transaction”); provided, however, that no such transaction shall be deemed a
Disproportionate Transaction if the increase in the proportionate ownership of
the Interested Shareholder or Affiliate as a result of such transaction is no
greater than the increase experienced by the other stockholders generally.

 

 

Garmin Ltd., Schaffhausen: Statuten / Articles of Association

32  

 

Zürich 8. Juni. 2018

   

Zurich, June 8, 2018

 

Der ad hoc Vorsitzende:

    The ad hoc chairperson:          

  /s/ Andrew R. Etkind   Andrew R. Etkind  

 

 